FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedNovember 11, 2011 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Reference Form – 2011- BRF- BRASIL FOODS AS Contents 1 Persons responsible for the form’s content 1.1 Declaration and Identification of the persons responsible 1 2 Independent Auditors 2.1/2.2 Identification and remuneration of the Auditors 2 2.3 Other significant information 3 3 Selected financial information 3.1 Financial information 4 3.2 Non-accounting measurements 5 3.3 Events subsequent to the last financial statements 6 3.4 Policy for use of the proceeds 7 3.5 Distribution of dividends and retained earnings 10 3.6 Dividends declared under retained earnings or reserves account 11 3.7 Level of debt 12 3.8 Liabilities according to type and maturity 13 3.9 Other significant information 14 4 Risk factors 4.1 Description of the risk factor 15 4.2 Comments on expected changes in exposure to risk factors 33 4.3 Significant and non-confidential legal, administrative and arbitration proceedings 34 4.4 Non-confidential legal, administrative and arbitration proceedings, the plaintiffs in which are administrators, ex-administrators, controllers, ex-controllers or investors 37 4.5 Significant confidential proceedings 38 4.6 Repetitive or related and non-confidential legal, administrative and arbitration proceedings which collectively are deemed significant 39 4.7 Other significant contingencies 40 4.8 Rules of the country of origin and of the country in which the securities are held in custody 41 5 Market risk 46 5.1 Description of the principal market risks 53 5.2 Description of the policy for management of market risks 80 5.3 Significant changes in the principal market risks 81 5.4 Other significant information 6 Issuer’s background 6.1/ 6.2/6.4 Constitution of the issuer, duration and date of registration with the CVM 82 6.3 Brief background information 83 6.5 Principal corporate events at the issuer, controlled or affiliated companies 86 6.6 Information of filing for bankruptcy based on a significant value or court or extra-court supervised recovery 92 6.7 Other significant information 93 7 Activities of the issuer 7.1 Description of the issuer’s and controlled companies’ activities 94 7.2 Information on operational segments 96 7.3 Information on products and services relative to the operational segments 99 7.4 Clients responsible for more than 10% of net operating revenue 118 7.5 Significant impacts of state regulation on the activities 119 7.6 Significant revenues generated overseas 124 7.7 Impact of foreign regulation on the activities 126 7.8 Significant long-term relations 127 7.9 Other significant information 129 8 Economic group 1 8.1 Description of the Economic Group 130 8.3 Restructuring operations 133 9 Significant assets 9.1 Significant non-current fixed assets - others 135 9.1 Significant non-current assets/ 9.1.a- Plant, property and equipment 136 9.1 Significant non-current assets/ 9.1.b- Patents, brands, licenses, concessions, franchises and transfer of technology agreements 142 9.1 Significant non-current assets/ 9.1.c – Corporate stakes 190 9.2 Other significant information 195 10 Directors’ comments 10.1 General financial and equity conditions 191 10.2 Operating and financial result 203 10.3 Relevant events which have occurred or are expected in the financial statements 216 10.4 Significant changes in accounting practices – Qualifications and emphases in the auditor’s opinion 218 10.5 Key accounting policies 223 10.6 Internal controls with respect to the preparation of the financial statements – Degree of efficiency and deficiency and current recommendations in the auditor’s report 233 10.7 Use of resources from distribution of public offerings and eventual deviations 234 10.8 Significant items not shown in the financial statements 235 10.9 Comments on items not shown in the financial statements 239 10.10 Business plan 244 10.11 Other factors with significant influence 246 11. Forecasts 11.1 Disclosed forecasts and assumptions 247 11.2 Monitoring and changes to disclosed forecasts 249 2 12. Meeting and management 12.1 Description of management structure 255 12.2 Rules, policies and practices relative to the general meetings 264 12.3 Dates and newspapers for publication of information required pursuant to Law 6.404/76 268 12.4 Rules, policies and practices with respect to the Board of Directors 269 12.5 Description of commitment clause for resolution of disputes through arbitration 270 12.6/8 Composition and professional experience of the management and fiscal council 271 12.7 Composition of the statutory committees and audit, financial and compensation committees 282 12.9 Experience of conjugal relations, common law marriage or family affinity up to 2 times removed in relation to members of management of the issuer, controlled and controlling companies 286 12.10 Relation of subordination, rendering of service or control between management and controlled and controlling companies and others 287 12.11 Agreements, including insurance policies, for payment or reimbursement of expenses borne by members of management 288 13. Compensation of members of the management 13.1 Description of the policy or practice of compensation including the non-executive directors 289 13.2 Total compensation of the board of directors, executive board and fiscal council 293 13.3 Variable compensation of the board of directors, executive board and fiscal council 296 13.4 Equities based compensation plan of the board of directors and executive board 298 13.5 Participation in shares, units and other convertible securities held by members of management and fiscal councilors- by corporate body 304 13.6 Equities based compensation of the board of directors and the executive board 305 13.7 Information on unexercised options held by the board of directors and by the executive board 307 13.8 Exercised options and shares delivered relative to equities-based compensation of the board of directors and the executive board 308 13.9 Information necessary for understanding data published in items 13.6 to 13.8 – Method for pricing the value of the shares and options 309 13.10 Information on pension plans granted to members of the board of directors and to the executive directors 311 3 13.11 Maximum, minimum and average individual compensation of the board of directors, the executive board and the fiscal council 312 13.12 Compensation or indemnification mechanisms for members of management in the event of removal from the retirement position 313 13.13 Percentage of total compensation held by management and members of the fiscal council who are parties related to the controllers 314 13.14 Compensation of the management and members of the fiscal council, grouped by corporate body, received for any reason other than for the post which they hold 315 13.15 Compensation of management and members of the fiscal council recognized in the result of controlling, either direct or indirect, of companies under common control and of companies controlled by the issuer. 316 13.16 Other significant information 317 14. Human resources 14.1 Description of the human resources 318 14.2 Significant changes- Human resources 320 14.3 Description of employee compensation policy 321 14.4 Description of relations between the issuer and the labor unions 323 324 15. Control 15.1/2 Shareholding position 324 15.3 Capital distribution 327 15.5 Shareholders’ agreement filed at the issuer’s head office or to which the controller is a party 328 15.6 Significant changes in the participations of members of the controlling group and the members of management of the issuer 329 15.7 Other significant information 331 16. Transactions involving related parties 16.1 Description of the rules, policies and practices in relation to transactions with related parties 332 16.2 Information on transactions with related parties 333 4 16.3 Identification of the measures taken for handling conflicts of interest and statement of the strictly cumulative nature of the conditions agreed or of the appropriate compensatory payment 334 17. Capital Stock 17.1 Information on capital stock 355 17.2 Increase in capital stock 356 17.3 Information on stock splits, reverse stock splits and stock dividends 358 17.4 Information on reductions in capital stock 359 18. Securities 18.1 Share rights 360 18.2 Description of eventual statutory rules which limit the voting rights of significant shareholders or obliges them to hold a public offering 361 18.3 Description of exceptions and suspensive clauses relative to equity or political rights enshrined in the bylaws 368 18.4 Trading volume and highest and lowest prices of the traded securities 369 18.5 Description of other issued securities 370 18.6 Brazilian markets on which securities are eligible to trade 372 18.7 Information on class and type of security eligible to trade in overseas markets 373 18.8 Public offerings for distribution effected by the issuer or by third parties including controllers and affiliated and controlled companies relative to the issuer’s securities 374 18.9 Description of public offerings for acquisition made by the issuer with respect to shares issued by third parties 375 18.10 Other significant information 376 19. Buyback/treasury plans 19.1 Information on plans for buyback of issuer’s shares 380 19.2 Movement of securities held as treasury stock 381 19.3 Information on securities held as treasury stock on the closing date of the last fiscal year 382 5 20. Trading policy 20.1 Information on securities’ trading policy 383 20.2 Other significant information 384 21. Disclosure policies 21.1 Description of internal norms, charters or procedures with respect to the disclosure of information 385 21.2 Description of the policy for disclosing a material act or fact and procedures for maintaining confidentiality of undisclosed material information 386 21.3 Members of management responsible for implementing, maintenance and supervision of the information disclosure policy 391 22. Extraordinary business 22.1 Acquisition or sale of any significant asset which is not classified as a normal operation in the business of the issuer 392 22.2 Significant changes in the way the issuer’s businesses are conducted 393 22.3 Significant agreements signed by the issuer and its controlled companies not directly related to their operations 394 22.4 Other significant information 395 6 1.1 Declaration and Identification of the persons responsible Person in Charge of the Form’s Content: Leopoldo Viriato Saboya - CFO and Investor Relations Officer José Antonio do Prado Fay – Chief Executive Officer The above qualified executive officers, declare that: a. they have reviewed the reference form; b. all information contained in the form meets the provision in CVM Instruction 480, especially articles 14 and 19; c. the information as a whole contained in the reference form is a true, precise and complete reflection of the economic-financial situation of the issuer and the risks inherent to its activities, and of the securities issued by it. 7 2. AUDITORS 2.1/2.2- Identification and Remueration of the Auditors Auditor CVM Code : 418-9 Auditor Corporate Denomination: KPMG Auditores Independentes Auditor CNPJ: 57.755.217/0001-29 Service period: 04/27/2009 to 04/30/2010 Technical supervisor: Danilo Siman Simões CPF: 524.053.116-15 Adress: Street Dr. Renato Paes de Barros, 33, Post Office Box 2467, São Paulo, SP, Brazil, Zip Code 04530-904 Telephone 55 (11) 21833103, Fax 55 (11) 21833320, email dsimoes@kpmg.com.br Description of hired services: Audit services, in order to issue an audit report according Brazilian and international audit rules to addressing the balance sheet, statements of income, statements of changes in shareholders’ equity, statements of cash flows and statements of value added, in accordance with international and Brazilian accounting rules. Audit fees: R$3,9 million in 2010 . Audit fees mentioned above are the aggregate fees billed and billable by our independent auditors in connection with the audit of the Company’s annual consolidated financial statements and review of the Company’s quarterly financial information. Audit-related fees: R$ 466 thousand in 2010. Fees billed by KPMG Auditores Independentes are related to the BONDS issued and others accounting audit services. Tax fees: R R$ 328 thousand in 2010. Tax fees mentioned above are fees billed for tax compliance. 2.3. Other significant Information The Company’s Board of Directors has established pre-approval procedures for the engagement of its registered public accounting firm for audit and non audit services. Such services can only be hired if approved by the Board of Directors, and if the scope is in compliance with the restriction provided under applicable rules and they do not jeopardize the independence of our auditors. 8 3. SELECTED FINANCIAL INFORMATION (In Reais) Shareholders' Equity 13,636,518,000.00 12,995,659,000.00 Total Assets 27,751,547,000.00 28,383,627,000.00 Net revenues 22,681,253,000.00 15,905,776,000.00 Gross Profit 5,730,101,000.00 3,176,910,000.00 Net Income 804,996,000.00 118,591,000.00 Numbers of shares (ex-treasury) 871,692,074 870,021,066 Equity Value/ per share (Reais) 15.643733 14.937177 Earnings per share (Reais) 0.923500 0.136300 3.1. Financial Information a. Shareholders’ Equity b. Total Assets c. Net Revenue d. Gross Result e. Net Result f. Number of Shares, except Treasury Shares g. Book Value per Share (R$) h. Net Result per Share (R$) i. Other accounting information selected by the Company 3.2. Non-Accounting Information: If the issuer has disclosed in the previous fiscal year, or would dislose on this form accounting measurements such as EBITDA (earnings before interest, taxes, depreciation and amortization) and EBIT (earnings before interest and income taxes), the issuer must: a. non-accounting measurements disclosed by the Company in the last fiscal year; b. reconciliations between the amounts disclosed and the amounts of the audited financial statements; c. explain the reason to believe that such measurement is more adequate for the proper understanding of its financial position and result of its operations. 9 Corporate Law - in millions of Brazilian Reais total Net Income 804.1 (±) Non-controlling shareholders 0.9 (±) Income tax and social contribution 196.5 (±) Outher operating income 310.0 (±) Financial expenses, net 483.1 (+) Depreciation, amortization and deplention 840.4 EBITDA Corporate Law - in millions of Brazilian Reais total Net Income 123.0 (±) Non-controlling shareholders (4.4) (±) Income tax and social contribution 221.2 (±) Outher operating income 249.1 (±) Financial expenses, net (262.5) (+) Depreciation, amortization and deplention 544.6 EBITDA EBITDA is defined as profit before financial income (expenses) net, income tax and social contribution, depreciation, amortization and deplention and other operation income, used as a performance measure by the Company. The Company believes that EBITDA is practical form to measure its operational performance and allow and enable an effective comparison of reflections from different periods, as a measure of value. 3.3. Events subsequent to the last financial statement As of March 05, 2011, a small fire broke out at the slaughterhouse located in Nova Mutum in Mato Grosso state. The production of the unit will be temporarily absorbed by other BRF’s plants, to avoid compromising the delivery of services to customers and consumers. The Nova Mutum unit slaughters 230,000 chickens a day and its production is earmarked for the domestic and foreign markets. The Company has fire insurance and the causes of the incident are being investigated by the engineering and technical specialist teams. Company management does not expect any significant impacts resulting from this casualty in the financial statements. On May 10, 2011 as disclosed through the announcement to the market issued by the Company the Federal Government Attorney’s Office at the CADE has published a report PROCADE 8012.004423/2009-18 on the business combination transaction involving Sadia and BRF (previously denominated Perdigão). PROCADE has suggested to the CADE that the transaction be approved, conditional to certain restrictions, considering: (i) effectively permit a third economic entity to contrast the marketing power generated by BRF; and/or (ii) allow BRF to share with consumers the efficiencies resulting from the transaction. 10 According to the Report, the hypothesis of rejection of the transaction would only arise should no alternative be found that meets the requirements indicated PROCADE’s report is neither final nor binding being a supporting document to the final ruling on the transaction to be issued by CADE, which is not limited to the terms of the report. Finally, the company continues to defend their opinion with CADE, believing in a solution at the administrative level, without, however, give up all means of defending their interests. In compliance with the provisions in paragraph 4 of Article 157 of Law 6,404, of December 15, 1976, and item XV of the sole paragraph of Article 2 of CVM Instruction 358 of January 3, 2002, BRF – BRASIL FOODS S.A. (“Company’) hereby discloses the following MATERIAL FACT: The Board of Directors authorized, pursuant to item 11 of Article 19 of its Bylaws and to CVM Instruction 10, of February 14, 1980 (ICVM 10), the Company's share repurchase program (“Program) to acquire up to four million, sixty-eight thousand, three hundred thirty-six (4,068,336) book-entry common shares, with no par value, corresponding to 0.466% of its capital stock, excluding treasury shares, to be effective for ninety (90) days. The objective of the Program is to maintain the shares in treasury to eventually meet the needs of the “Stock Option Plan" and of the “Additional Stock Option Plan”, both approved at the Company’s Annual and Extraordinary Shareholders’ Meeting held on March 31, 2010. It shall be incumbent upon the Company’s Board of Executive Officers to determine the dates and number of shares to be effectively acquired, pursuant to the authorized limits and term of the Program. In compliance with Article 18 of ICVM 10, the number of outstanding shares, as provided for in Article 5 of the Company’s Bylaws, is 612,046,900 book-entry, registered common shares with no par value. Therefore, considering the current number of treasury shares and the program’s limit for repurchase, the shares held in treasury will account for 0.78% of the free float (outstanding shares). The Program will use the funds from the Profit Reserve, as per the balance sheet for the fiscal year ended December 31, 2010, approved at the Annual and Extraordinary Shareholders’ Meeting held on April 29, 2011, which is currently R$1,022,826 thousand. The acquisition price shall not be higher than the market value of the shares. The shares will be acquired at the trading sessions of the BM&FBOVESPA, through the intermediary institutions Bradesco S.A. Corretora de Títulos e Valores Mobiliários, headquartered at Av. Paulista, 1450, 7º andar, Bela Vista, in the city and state of São Paulo, Corporate Taxpayer’s ID (CNPJ) 61.855.045/0001-32 and Itaú Corretora de Valores S.A., at Av. Brigadeiro Faria Lima, 3.400 – 10º andar, in the city and state of São Paulo, Corporate Taxpayer’s ID (CNPJ) 61.194.353/0001-64. The Company’s Board of Executive Officers is herein authorized to take all measures deemed necessary to carry out the above resolution. 3.4. Policy of Use of Proceeds a) rules regarding retained earnings According to the Company’s bylaws, section 32, “the net income for the year will be allocated successively as follows; 1) Five percent (5%) towards the establishment of the Legal Reserve, which shall not exceed twenty percent (20%) of the capital stock; 2) Twenty-five percent (25%) as a mandatory minimum dividend, as adjusted in accordance with Section 202 of Law No. 6,404/76, to be paid with respect to all shares of stock of the corporation; 11 3) Twenty percent (20%) towards the establishment of reserves for capital increase, which shall not exceed twenty percent (20%) of the capital stock; 4) up to 50% (fifty per cent) for the constitution of the reserve for expansion, this reserve not to exceed 80% (eighty per cent) of the Capital Stock, with the purpose of ensuring investments in fixed assets or increases in working capital, including through amortization of the Company’s debts, irrespective of retention of profit earmarked to the capital expenditures budget, and its balance being used, as may be the case, for: (i) absorbing losses whenever necessary; (ii) distribution of dividends at any time; (iii) operations of redemption, reimbursement or the authorized purchase of shares as permitted in the legislation; and (iv) for incorporation into the Capital Stock, including through new stock dividends.” b) rules regarding dividends distribution For the 3 years ended 2008, 2009 and 2010, the Company’s bylaws determined the distribution of a minimum dividend of 25% of the net income of the year for all Company’s’ shares, adjusted as specified in article 202 of Law No.6,404/76. In 2010, dividends and interest on shareholders’ equity corresponded to 34.83% of net income adjusted for the legal reserve, in accordance with applicable law. In 2009, dividends and interest on shareholders’ equity corresponded to 88.17% of net income adjusted for the legal reserve, in accordance with applicable law. In 2008, dividends and interest on shareholders’ equity corresponded to 99.00% of net income adjusted for the legal reserve, in accordance with applicable law. Our dividend policy has historically included the distribution of periodic dividends, based on quarterly balance sheets approved by our board of directors. When we pay dividends on an annual basis, they are declared at our annual shareholders’ meeting, which we are required by the Brazilian Corporation Law and our bylaws to hold by April 30 of each year. When we declare dividends, we are generally required to pay them within 60 days of declaring them unless the shareholders’ resolution establishes another payment date. In any event, if we declare dividends, we must pay them by the end of the fiscal year in which they are declared. As permitted by the Brazilian Corporation Law, our bylaws specify that 25% of our adjusted net profits for each fiscal year must be distributed to shareholders as dividends or interest on shareholders’ equity. We refer to this amount as the mandatory distributable amount. Under the Brazilian Corporation Law, the amount by which the mandatory distributable amount exceeds the “realized” portion of net income for any particular year may be allocated to the unrealized income reserve, and the mandatory distribution may be limited to the “realized” portion of net income. The “realized” portion of net income is the amount by which our net income exceeds the sum of (1) our net positive results, if any, from the equity method of accounting for earnings and losses of our subsidiaries and certain associated companies, and (2) the profits, gains or income obtained on transactions maturing after the end of the following fiscal year. As amounts allocated to the unrealized income reserve are realized in subsequent years, such amounts must be added to the dividend payment relating to the year of realization. While we are required under the Brazilian Corporation Law to pay a mandatory dividend each year, we may suspend the mandatory dividends if our administrative bodies report to our annual shareholders’ meeting that the distribution is incompatible with our financial condition. Our fiscal council, if in operation, must review any suspension of mandatory dividends recommended by our management. In such case, our management would be required to submit a report to the CVM setting forth the reasons for any suspension of dividends. Profits not distributed by virtue of such a suspension are allocated to a special reserve and, if not absorbed by any subsequent losses, are required to be distributed as dividends as soon as our financial condition permits their distribution. 12 We are able to allocate mandatory dividends in the form of interest on shareholders’ equity, which is deductible when calculating our income tax and social contribution. We have done so in the past and expect to continue to do so in the foreseeable future. We are required by the Brazilian Corporation Law and our bylaws to hold an annual Shareholders’ meeting no later than the fourth month following the end of each fiscal year at which, among other things, the shareholders must vote to declare an annual dividend. The annual dividend is calculated based on our audited financial statements prepared for the immediately preceding fiscal year. Any holder of shares on the date the dividend is declared is entitled to receive the dividend. Under the Brazilian Corporation Law, dividends are generally required to be paid within 60 days of the declaration date, unless the shareholders’ resolution establishes another date of payment, which, in any case, must occur before the end of the fiscal year in which the dividend is declared. Our bylaws do not require that we index the amount of any dividend payment to inflation. Since January 1, 2006, Brazilian companies are permitted to pay interest on shareholders’ equity and treat those payments as a deductible expense for purposes of calculating Brazilian income tax and social contribution tax. The amount of the deduction is limited to the greater of: (1) 50% of our net profits (after deduction of social contribution and before payment of any interest or any deduction for income taxes) relating to the period to which the payment is made; and (2) 50% of our accumulated profits. The payment of interest on shareholders’ equity is an alternative to the payment of mandatory dividends. The rate applied in calculating interest on shareholders’ equity cannot exceed the TJLP rate for the applicable period. The amount distributed to our shareholders as interest on shareholders’ equity, net of any income tax, may be included as part of the mandatory dividends. In accordance with applicable law, we are required to pay to shareholders an amount sufficient to ensure that the net amount they receive in respect of interest on shareholders’ equity, after payment of any applicable withholding tax plus the amount of declared dividends, is at least equivalent to the mandatory dividend amount. c) periodicity of dividend distribution Our board of directors may declare interim dividends or interest on shareholders’ equity based on realized profits reflected in semiannual financial statements. The board of directors may also declare dividends based on financial statements prepared for shorter periods, but they cannot exceed the amount of capital reserves. Any payment of interim dividends may be set off against the amount of mandatory dividends relating to the net profits earned in the year in which the interim dividends were paid. any restrictions on dividend distribution imposed by law or regulation applicable to the issuer, as well as contracts, court decisions, administrative or arbitral There are no restrictions on our ability to distribute dividends that have been lawfully declared under Brazilian law. However, as with other types of remittances from Brazil, the Brazilian government may impose temporary restrictions on remittances to foreign investors of the proceeds of their investments in Brazil, as it did for approximately nine months in 1989 and early 1990, and on the conversion of Brazilian currency into foreign currencies, which could hinder or prevent the depositary from converting dividends into U.S. dollars and remitting these U.S. dollars abroad. Prescription Our shareholders have three years to claim dividend distributions made with respect to their shares, from the date that we distribute the dividends to our shareholders, after which any unclaimed dividend distributions legally revert to us. We are not required to adjust the amount of any distributions for inflation that occurs during the period from the date of declaration to the payment date. 13 3.5. Distribution of dividends and retained earnings (Reais) Year 2010 Year 2009 Year 2008 Adjusted Net Income 804,105,826.29 96,161,162.48 77,438,000.00 Dividends paid in relation to adjusted net income 32.644957 103.992087 98.678943 Return on Equity 1.924978 0.769488 1.858793 Total Dividend 265,500,000.00 100,000,000.00 76,415,000.00 Retained net income 541,605,826,29 0.00 0.00 Approval date 04/29/2011 03/31/2010 04/30/2009 Retained net income Amount Payment Amount Payment Amount Payment Interest on shareholders’ equity Common shares 53,199,996.02 8/27/2010 100,000,000.00 2/22/2010 76,415,000.00 2/27/2009 Common shares 209,299,996.43 2/24/2011 3.6. Dividends Declared under Retained Earnings or Reserves Account In the year ended December 31, 2010, dividends was distributed as interest on shareholders’ equity were entirely derived from profit generated in the year. In the year ended December 31, 2009, R$8.6 million of dividends were distributed using the amounts of profit reserves (expansion reserves). 3.7. Level of debt Year Amount of Debt (million Reais) Index type Indebtedness Level Description 2010 7,202.94 Debt Index 1.0351000 14 3.8.Liabilities according to the type and maturity Year Type of Guarantee Up to 1 year 1 to 3 years 3 to 5 years More than 5 years Total Secured Guarantee 454,104.00 764,750.00 295,016.00 154,242.00 1,668,112.00 Unsecured Guarantee 1,773,609.00 1,927,032.00 820.00 1,833,366.00 5,534,827.00 Total 2,227,713.00 2,691,782.00 295,836.00 1,987,608.00 7,202,939.00 3.9 Other significant information 3.9 To provide other information which the issuer considers relevant The amounts under Item 3.7 are related to the debts and are presented in millions of Brazilian Reais. In all previous years, including the year ended December 31, 2009, the Company prepared its financial statements in accordance with accounting practices adopted in Brazil. The financial statements for the year ended December 31, 2010 are the first statements prepared in accordance with the complete set of technical pronouncements, interpretations and guidelines issued by the Accounting Pronouncement Committee (CPC),and is totally in convergence with international accounting standards “IFRS" issued by the International Accounting Standards Board “IASB”. The transition date was considered by the Company January 1, 2009, that is the reason why the income statement for the year ended December 31, 2008 is not being displayed. 4. RISK FACTORS 4.1. Description of the risk factor a. Related to the Company b. Related to the direct or indirect controller or controlling group c. Related to its shareholders d. Related to the subsidiaries and affiliates e. Related to its suppliers f. Related to its clients g. Related to the economy sectors in which the Company operates h. Related to the regulation of the economy sectors in which the Company operates i. Related to foreign countries where the issuer 15 Risks Relating to Our Business and Industry Our results of operations are subject to cyclicality and volatility affecting both our raw material prices and our selling prices. Our business is largely dependent on the cost and supply of corn, soy meal, soybeans, hogs, cattle, milk and other raw materials, as well as the selling prices of our poultry, pork, beef and dairy products, all of which are determined by constantly changing market forces of supply and demand, which may fluctuate significantly, and other factors over which we have little or no control. These other factors include, among others, fluctuations in local and global poultry, hog, cattle and milk production levels, environmental and conservation regulations, economic conditions, weather, animal and crop diseases, cost of international freight and exchange rate fluctuations. Our industry, both in Brazil and abroad, is also characterized by cyclical periods of higher prices and profitability, followed by overproduction, leading to periods of lower prices and profitability. We are not able to mitigate these risks by entering into long-term contracts with our customers and most of our suppliers because such contracts are not customary in our industry. Our financial performance is also affected by domestic and international freight costs, which are vulnerable to volatility in the price of oil. We may not be successful in addressing the effects of cyclicality and volatility on costs and expenses or the pricing of our products, and our overall financial performance may be adversely affected. The decreases in demand and selling prices in 2009, which were exacerbated by the global economic crisis, illustrate the susceptibility of our business to cyclical market forces. In 2009, the average corn price on the Chicago Board of Trade, or “CBOT,” was 28.0% lower than the average price in 2008 after increasing 42.2% in 2008 compared to 2007. Soybean prices also decreased by 16.2% in 2009 after increasing 40.5% in 2008 compared to 2007. Similarly, we significantly increased our selling prices of certain of our products in 2008 to reflect increased production costs but were then forced to decrease prices for many products in the fourth quarter of 2008 and throughout 2009. Besides that, the exchange rate volatility and export performance adversely affected our financial performance in those periods. In 2010, the average corn price on the CBOT was 14.7% higher than the average corn price in 2009. However, the price of corn on the CBOT in December 2010 was 71% higher than the price of corn in June 2010, largely as a result of supply and demand volatility in the market. Soybean prices also increased by 2.4% in 2010 compared to 2009 and 38.8% in December 2010 compared to June 2010. In 2010, we found it necessary to increase our selling prices of international products in order to mitigate the impact of the increase in the costs of our raw materials. Health risks related to the food industry could adversely affect our ability to sell our products. We are subject to risks affecting the food industry generally, including risks posed by contamination or food spoilage, evolving nutritional and health-related concerns, consumer product liability claims, product tampering, the possible unavailability and expense of liability insurance and the potential cost and disruption of a product recall. Among such risks are those related to raising animals, including disease and adverse weather conditions. Meat is subject to contamination during processing and distribution. Contamination during processing could affect a large number of our products and therefore could have a significant impact on our operations. Our sales are dependent on consumer preferences, and any actual or perceived health risks associated with our products, including any adverse publicity concerning these risks, could cause customers to lose confidence in the safety and quality of our products, reducing the level of consumption of those products. Even if our own products are not affected by contamination, our industry may face adverse publicity if the products of other producers become contaminated, which could result in reduced consumer demand for our products in the affected category. We maintain systems designed to monitor food safety risks throughout all stages of the production process (including the production of poultry, hogs, cattle and dairy products). 16 Our systems for compliance with governmental regulations may not be fully effective in mitigating risks related to food safety. Any product contamination could have a material adverse impact on our business, results of operations, financial condition and prospects. Deterioration of general economic conditions could negatively impact our business. Our business may be adversely affected by changes in Brazilian and global economic conditions. In 2008 and 2009, our business was materially affected by the global economic crisis, which resulted in increased volatility in our markets and contributed to the net losses recorded in the fourth quarter of 2008 and in the first half of 2009. For instance, the global economic crisis led to an increase in raw material prices, such as corn and soybeans, which we could not pass on to our customers. In addition, there was a sharp decrease in demand in 2009, which forced us to cut 20% of our meat production for export in the first quarter of 2009. Although Brazilian and global economic conditions improved in 2010, we are still subject to the risk of economic volatility, which could have a material adverse effect on our business and results of operations. In addition, any future deterioration in economic conditions in our principal export markets, including the Middle East, Europe or the Far East, could adversely affect demand for our products and our results of operations. For example, although we do not currently believe that the recent upheaval in several countries in the Middle East or the recent earthquake in Japan will materially adversely affect our results of operations, we export to many of the affected countries, and any significant deterioration in the economies of those countries could lead to decreased demand for our products and could adversely affect our results of operations. Raising animals and meat processing involve animal health and disease control risks, which could have an adverse impact on our results of operations and financial condition. Our operations involve raising poultry and hogs and processing meat from poultry, hogs and cattle, as well as the purchase of milk and the sale of milk and dairy products, which require us to maintain animal health and control disease. We could be required to destroy animals or suspend the sale of some of our products to customers in Brazil and abroad in the event of an outbreak of disease affecting animals, such as the following: (1) in the case of poultry, avian influenza (discussed below) and Newcastle disease; (2) in the case of hogs, cattle and certain other animals, foot-and-mouth disease, classic swine fever “blue ear” disease and A(H1N1) influenza (discussed below); and (3) in the case of cattle, foot-and-mouth disease and bovine spongiform encephalopathy, known as “mad cow disease.” Destruction of poultry, hogs or other animals would preclude recovery of costs incurred in raising or purchasing these animals and result in additional expense for the disposal of such animals. In 2005, foot-and-mouth disease cases in the States of Mato Grosso do Sul and Paraná affected only cattle, although hogs can also be contaminated. An outbreak of foot-and-mouth disease could have an effect on livestock we own, the availability of livestock for purchase, consumer perception of certain protein products or our ability to access certain markets, which would adversely impact our results of operations and financial condition. In addition, although Brazilian cattle is generally grass-fed and at less risk of contracting mad cow disease than cattle raised in some other countries, increases in Brazilian cattle production could lead to the use of cattle feed containing animal byproducts that could heighten the risk of an outbreak of mad cow disease. Outbreaks, or fears of outbreaks, of any of these or other animal diseases may lead to cancellation of orders by our customers and, particularly if the disease has the potential to affect humans, create adverse publicity that may have a material adverse effect on consumer demand for our products. Moreover, outbreaks of animal disease in Brazil may result in foreign governmental action to close export markets to some or all of our products, relating to some or all of our regions. For example, due to foot-and-mouth disease cases affecting cattle in the States of Mato Grosso do Sul and Paraná, certain major foreign markets, including Russia (which has been the largest importer of Brazilian pork) banned imports of pork from the entire country in November 2005. Russia partially lifted this ban in the second quarter of 2006 for pork products from the State of Rio Grande do Sul, and this ban was completely lifted in December 2008. However, a ny future outbreaks of animal diseases could have a material adverse effect on our results of operations and financial condition. 17 Our pork business in our Brazilian and export markets could be negatively affected by concerns about A(H1N1) influenza, also called “swine flu.” In 2009, A(H1N1) influenza, also called “swine flu,” spread to many countries. In April 2009, the analysis of samples collected in cases of flu symptoms by the U.S. and Mexican governments identified a new subtype of the Influenza A(H1N1) virus, classified as “A/CALIFORNIA/04/2009,” which had not been previously detected in humans or swine. Influenza A(H1N1) is transmitted from one person to another mainly through coughing, sneezing and contact with nasal secretions from infected individuals. According to the World Health Organization, or “WHO,” there is no relation between those infected with Influenza A(H1N1) and contact with persons living near swine or the consumption of pork and pork-derived products. As of July 4, 2010, more than 18,311 deaths worldwide had been recorded since the outbreak of A(H1N1) influenza in Mexico, and on June 11, 2009, the WHO declared a flu alert level six, signaling a “global pandemic.” Many countries, including Russia and China, prohibited imports of pork from countries reporting a significant number of cases (Mexico, United States and Canada), but those countries later reopened their markets to producers from Mexico, the United States and Canada. On August 10, 2010, the WHO terminated the level six influenza pandemic alert and shifted its focus to a post-pandemic period. During this period, localized outbreaks of different magnitudes may show significant levels of A(H1N1) transmission. Any further outbreak of A(H1N1) influenza could lead to the imposition of costly preventive controls on pork imports in our export markets and could have a negative impact on the consumption of pork in those markets or in Brazil. In addition, any future significant outbreak of A(H1N1) influenza in Brazil could lead to pressure to destroy our hogs, even though no link between the influenza cases and pork consumption has been shown. Any such destruction of our hogs would result in decreased sales of pork, prevent recovery of costs incurred in raising or purchasing our hogs, and result in additional expense for the disposal of destroyed hogs. Accordingly, any spread of A(H1N1) influenza, or increasing concerns about this disease, may have a material and adverse effect on our company. Our poultry business in Brazilian and export markets could be negatively affected by avian influenza. Chicken and other birds in some countries, particularly in Asia but also in Europe and Africa, have become infected by highly pathogenic avian influenza (the H5N1 virus). In a small number of cases, the avian influenza has been transmitted from birds to humans, resulting in illness and, on occasion, death. Accordingly, health authorities in many countries have taken steps to prevent outbreaks of this viral disease, including destruction of afflicted poultry flocks. From January 1, 2003 to March 2, 2011, there have been over 526 confirmed human cases of avian influenza and over 311 deaths, according to the WHO. Various countries in Asia, the Middle East and Africa reported human cases in the past five years and as recently as 2011, and several countries in Europe reported cases of avian influenza in birds. For example, Indonesia became the focus of international attention when the largest cluster of human H5N1 virus cases so far was identified. The H5N1 virus is considered firmly entrenched in poultry throughout much of Indonesia, and this widespread presence has resulted in a significant number of human cases. In 2010, 48 cases were reported worldwide, with 24 deaths, according to the WHO. To date, Brazil has not had a documented case of avian influenza, although there are concerns that an outbreak of avian influenza may occur in the country in the future. Any outbreak of avian influenza in Brazil could lead to required destruction of our poultry flocks, which would result in decreased sales of poultry by us, prevent recovery of costs incurred in raising or purchasing such poultry, and result in additional expense for the disposal of destroyed poultry. In addition, any outbreak of avian influenza in Brazil would likely lead to immediate restrictions on the export of some of our products to key export markets. Preventive actions adopted by Brazilian authorities, if any, may not be effective in precluding the spread of avian influenza within Brazil. 18 Whether or not an outbreak of avian influenza occurs in Brazil, further outbreaks of avian influenza anywhere in the world could have a negative impact on the consumption of poultry in our key export markets or in Brazil, and a significant outbreak would negatively affect our net sales and overall financial performance. Any outbreak could lead to the imposition of costly preventive controls on poultry imports in our export markets. Accordingly, any spread of avian influenza, or increasing concerns about this disease, may have a material and adverse effect on our company. More stringent trade barriers in key export markets may negatively affect our results of operations. Because of the growing market share of Brazilian poultry, pork and beef products in the international markets, Brazilian exporters are increasingly being affected by measures taken by importing countries to protect local producers. The competitiveness of Brazilian companies has led certain countries to establish trade barriers to limit the access of Brazilian companies to their markets. Some countries, such as Russia, impose quotas on Brazilian pork and poultry products, and delays in allocating these quotas or changes in laws or policies regarding these quotas can adversely affect our exports. For example, Ukraine restricted pork imports for the retail market, on which higher taxes were levied for a period through December 2008. In March 2009, Ukraine initiated an anti-dumping investigation regarding imports of halves and quarters of poultry, as well as legs and cuts of poultry, in each case originating in the United States and Brazil. We were asked to answer a questionnaire from the Ministry of Economy of the Ukraine in connection with the investigation, and we complied with that request. The investigation is ongoing, and we cannot predict whether the investigation will have any consequences for our company. The European Union charges protective tariffs designed to mitigate the effects of Brazil’s lower production costs on local European producers. In addition, the European Union has a ban on certain types of Brazilian beef that affects sales of fresh premium cuts and some frozen hindquarter cuts. Developed countries also sometimes use direct and indirect subsidies to enhance the competitiveness of their producers in other markets. For example, French producers receive subsidies for their sales of poultry to countries such as Saudi Arabia, a major importer of poultry products. Trade barriers are sometimes applied indirectly to other parties that are crucial to the export of our products. In addition, local producers in a specific market sometimes exert political pressure on their governments to prevent foreign producers from exporting to their market. Any of the above restrictions could substantially affect our export volumes and, consequently, our export sales and financial performance. If new trade barriers arise in our key export markets, we may face difficulties in reallocating our products to other markets on favorable terms, and our business, financial condition and results of operations might be adversely affected. We face significant competition from Brazilian and foreign producers, which could adversely affect our financial performance. We face strong competition from other Brazilian producers in our domestic markets and from Brazilian and foreign producers in the export markets in which we sell our products. The Brazilian market for whole poultry and poultry and pork cuts is highly fragmented, and we face competition from small producers, some of which operate in the informal economy and are able to offer lower prices by meeting lower quality standards. Competition from small producers is a primary reason why we sell a majority of our whole chickens and poultry and pork cuts in the export markets and is a barrier to expanding our sales of those products in the domestic market. In our export markets, we compete with other major vertically integrated Brazilian producers that have the ability to produce quality products at low cost, as well as with foreign producers. In the Brazilian milk and dairy products markets, our main competitors are Nestlé Brasil Ltda., Danone Ltda. – Indústria de Alimentos and Itambé Ltda. To varying degrees, our competitors may have strengths in specific product lines and regions as well as greater financial resources. In addition, our poultry and pork cuts, in particular, are highly price-competitive and sensitive to product substitution. Even if we remain a low-cost producer, customers may seek to diversify their sources of supply by purchasing a portion of the products they need from producers in other countries, as some of our customers in key export markets have begun to do. We expect that we will continue to face strong competition in all of our markets and anticipate that existing or new competitors may broaden their product lines and extend their geographic scope. Any failure by us to respond to product, pricing and other moves by competitors may negatively affect our financial performance. 19 Increased regulation of food safety could increase our costs and adversely affect our results of operations. Our manufacturing facilities and products are subject to regular Brazilian federal, state and local, as well as foreign, governmental inspections and extensive regulation in the food safety area, including governmental food processing controls. Changes in government regulations relating to food safety could require us to make additional investments or incur other costs to meet the necessary specifications for our products. Our products are often inspected by foreign food safety officials, and any failure to pass those inspections can result in our being required to return all or part of a shipment to Brazil, destroy all or part of a shipment or incur costs because of delays in delivering products to our customers. Any tightening of food safety regulations could result in increased costs and could have an adverse effect on our business and results of operations. Our export sales are subject to a broad range of risks associated with international operations. Export sales account for a significant portion of our net sales, representing 40.4% of our total net sales in 2010 and 41.1% of our total net sales in 2009. Our major export markets include the European Union, the Middle East (particularly Saudi Arabia) and the Far East (particularly Japan and Russia), where we are subject to many of the same risks described below in relation to Brazil. Our future financial performance will depend, to a significant extent, on economic, political and social conditions in our main export markets. Our future ability to conduct business in export markets could be adversely affected by factors beyond our control, such as the following: • exchange rate fluctuations; • deterioration in international economic conditions; • imposition of increased tariffs, anti-dumping duties or other trade barriers; • strikes or other events affecting ports and other transport facilities; • compliance with differing foreign legal and regulatory regimes; and • sabotage affecting our products. The market dynamics of our important export markets can change quickly and unpredictably due to these factors, the imposition of trade barriers of the type described above and other factors, which together can significantly affect our export volumes, selling prices and results of operations. Our export sales are highly dependent on conditions at a small number of ports in southern Brazil. We export our products primarily through ports in southern Brazil (Paraná, Santa Catarina and Rio Grande do Sul). We have been affected from time to time by strikes of port employees or customs agents, sanitary inspection agents and other government agents at the Brazilian ports from which we export our products. For example, in the third quarter of 2007 and in March 2008, Brazilian federal government sanitary inspectors went on strike for approximately one month. A widespread or protracted strike in the future could adversely affect our business and our results of operations. 20 In the fourth quarter of 2008, flooding and damage at the ports of Itajaí and Navegantes damaged port infrastructure and required us to divert all our exports in the region of Santa Catarina to three other ports: Rio Grande in the State of Rio Grande do Sul, Paranaguá and São Francisco. These events resulted in reduced shipment levels in November 2008 and led to delays in exports that adversely affected our export revenues for the fourth quarter of 2008. Any similar events in the future affecting the infrastructure necessary for the export of our products could adversely affect our revenues and our results of operations. Environmental laws and regulations require increasing expenditures for compliance. We, like other Brazilian food producers, are subject to extensive Brazilian federal, state and local environmental laws, regulations, authorizations and licenses concerning, among other things, the handling and disposal of waste, discharges of pollutants into the air, water and soil, and clean-up of contamination, all of which affect our business. Any failure to comply with these laws and regulations or any lack of authorizations or licenses could result in administrative and criminal penalties, such as fines, cancellation of authorizations or revocation of licenses, in addition to negative publicity and liability for remediation or for environmental damage. We cannot operate a plant if the required environmental permit is not valid or current. We have incurred, and will continue to incur, capital and operating expenditures to comply with these laws and regulations. Because of the possibility of unanticipated regulatory measures or other developments, particularly as environmental laws become more stringent in Brazil, the amount and timing of future expenditures required to maintain compliance could increase from current levels and could adversely affect the availability of funds for capital expenditures and other purposes. Compliance with existing or new environmental laws and regulations, as well as obligations in agreements with public entities, could result in increased costs and expenses. Our plants are subject to environmental licensing, based on their pollution potential and usage of natural resources. If, for example, one of our plants is built or expanded without an environmental license or if our environmental licenses expire, are not renewed or have their solicitation of renewal dismissed by the competent environmental authority, we may incur fines and other administrative penalties, suspension of operations or closing of the facilities in question. Those same penalties may also be applicable in the case of failure to fulfill the conditions of validity foreseen in the environmental licenses already held by us. Currently, some of our environmental licenses are being renewed, and we cannot guarantee that environmental agencies will approve our renewal requests. Acquisitions may divert management resources or prove to be disruptive to our company. We regularly review and pursue opportunities for strategic growth through acquisitions and other business ventures. We have completed several acquisitions in recent years, as described under “Item 4. Information on the Company—A. History and Development of the Company—Corporate History.” Acquisitions, especially involving sizeable enterprises, may present financial, managerial and operational challenges, including diversion of management attention from existing businesses, difficulty with integrating personnel and financial and other systems, increased compensation expenses for newly hired employees, assumption of unknown liabilities and potential disputes with the sellers. We could also experience financial or other challenges if any of the businesses that we have acquired or may acquire in the future give rise to liabilities or problems of which we are not aware. Acquisitions outside of Brazil may present additional difficulties, such as compliance with foreign legal and regulatory systems and integration of personnel to different managerial practices and would increase our exposure to risks associated with international operations. 21 In recent years, the size of our acquisitions has increased significantly, which has increased the magnitude of the challenges described above. In 2008, we completed three acquisitions for an aggregate purchase price of R$1,754.4 million, consisting primarily of our acquisitions of Eleva (complementing our dairy product and meat businesses), Plusfood (providing meat processing capabilities in Europe) and Cotochés (adding to the scope of our dairy products business), compared to four acquisitions for an aggregate purchase price of R$261.0 million in 2007. In 2009, we completed a much larger business combination with Sadia, which poses specific risks and challenges discussed under “Item 3. Key Information—D. Risks Factors—Risks Related to Our Business and Industry—We may not realize the expected benefits of our business combination with Sadia, in the timeframe anticipated or at all, because of integration or other challenges.” We are influenced by a group of shareholders that control a significant percentage of our common shares. Currently, five pension funds (the “Pension Funds”) hold a significant percentage of our common shares and, acting together pursuant to a shareholders’ voting agreement, have the ability to significantly influence our decisions. The pension funds owned 28.0% of our total capital as of December 31, 2010. They are parties to a shareholders’ voting agreement that sets forth voting arrangements with respect to, among other matters, (1) the election of officers and members of our board of directors and of the fiscal council and (2) the matters set forth in Article 136 of the Brazilian Corporation Law, including decisions relating to dividends, corporate restructurings, our corporate purpose and other matters. As a result, these shareholders have, and will continue to have, the power to significantly influence the outcome of important corporate decisions or matters submitted to a vote of our shareholders. The interests of these shareholders may conflict with, or differ from, the interests of other holders of our common shares. Unfavorable outcomes in legal proceedings may reduce our liquidity and negatively affect us. We are defendants in civil, labor and tax proceedings and are also subject to consent agreements ( termo de ajustamento de conduta ). Under IFRS, we classify the risk of adverse results in these proceedings as “remote,” “possible” or “probable.” We disclose the aggregate amounts of these proceedings that we have judged possible or probable, to the extent the amounts are known or reasonably estimable, and we record provisions only for losses that we consider probable. These disclosures for 2010 are included in “Item 8. Financial Information—Legal Proceedings” and note 26.2 to our consolidated financial statements. We are not required to disclose or record provisions for proceedings in which our management judges the risk of loss to be remote. However, the amounts involved in certain of the proceedings in which we believe our risk of loss is remote are substantial, and the losses to us could, therefore, be significantly higher than the amounts for which we have recorded provisions. Even for the amounts recorded as provisions for probable losses, a judgment against us would have an effect on our cash flow if we are required to pay those amounts. Unfavorable decisions in our legal proceedings may, therefore, reduce our liquidity and adversely affect our business, financial condition and results of operations. In the fall of 2008, the real suffered a strong devaluation, including in relation to the U.S. dollar. As a result of such devaluation, Sadia sustained significant losses on foreign exchange derivative transactions. In connection therewith, Sadia sold certain of its long-term financial investments to be able to make deposits in margin accounts related to the currency derivatives, which resulted in further losses due to the decrease in the value of such financial instruments as a result of the global economic crisis. In connection with these losses, Sadia, as well as certain individuals who were officers and/or directors of Sadia during the events at issue, were named in five lawsuits in U.S. courts alleging various violations of U.S. federal securities laws related to losses that Sadia incurred with respect to foreign exchange derivative contracts. These five actions have since been consolidated in a single class action lawsuit. 22 It is not possible to predict whether additional suits will be filed in connection with such derivative losses or other matters or what the outcome of any such litigation will be. Although Sadia is contesting the current lawsuits vigorously, it is possible that there could be unfavorable outcomes in these or other proceedings. Adverse results in proceedings involving Sadia and/or the incurrence of significant litigation expenses could be material to our consolidated business, operations, financial position, profitability or cash flows. Since Sadia is now our wholly-owned subsidiary, we will be subject to any adverse outcomes arising out of proceedings involving Sadia. Any such adverse results could therefore be material to our business, operations, financial position, profitability or cash flows. In addition, certain directors and former officers of Sadia are subject to investigations by the CVM relating to potential liability arising out of our business combination with Sadia. Two of such individuals serve as members or alternate members of our board of directors. While neither BRF or Sadia is subject to such investigations, there are no guarantees that we will not be implicated in the future. See “Item 8.—Financial Information—Consolidated Statements and Other Financial Information—Legal Proceedings.” We cannot assure you that we will obtain favorable decisions in these proceedings or that our reserves will be sufficient to cover potential liabilities resulting from unfavorable decisions. In the ordinary course of business, we outsource labor to third parties. If it were to become necessary to revisit this contractual structure, we could incur additional operating expenses. We depend on members of our senior management and on our ability to recruit and retain qualified professionals to implement our strategy. We depend on members of our senior management and other qualified professionals to implement our business strategies. Efforts to recruit and retain professionals may result in significant additional expenses, which could adversely affect us. In addition, the loss of key professionals may adversely affect our ability to implement our strategy. Damages not covered by our insurance might result in losses for us, which could have an adverse effect on our business. As is usual in our business, our plants, distribution centers, transports, vehicles, and our directors and officers, among others, are insured. However, certain kinds of losses cannot be insured, and our insurance policies are subject to liability limits and exclusions. If an event that cannot be insured or a liability higher than those covered by our insurance policies occurs, the investment we made may be lost or we may incur a significant cost. In addition, we can be held judicially liable for any indemnification payments to potential victims in such events. In addition, even where we incur losses that are ultimately covered by insurance, we may incur expenses to shift production to other facilities, for example, that may not be fully covered by insurance. For example, in early March 2011, a fire affected part of the installations of our Nova Mutum, Mato Grosso unit. Although the facility is covered by fire insurance and we believe the unit’s production will be temporarily absorbed by other BRF plants in such a way as not to compromise supplies to clients and consumers, we cannot guarantee that all of our direct and indirect costs will be covered by our insurance. Any similar event at other facilities in the future could adversely affect our revenues, expenses and our business. 23 Our business combination with Sadia is subject to antitrust approvals, and any antitrust approval could be conditioned on divestment of a portion of our business. Although we have completed our business combination with Sadia and Sadia is now our wholly-owned subsidiary, the business combination remains subject to approval by the Brazilian antitrust authorities. Brazilian antitrust law does not prevent parties from closing a transaction on a provisional basis until the Brazilian antitrust authorities render a final decision. In accordance with Brazilian law, we and Sadia submitted a summary of the terms and conditions of the business combination and other information about each company to the Brazilian Conselho Administrativo de Defesa Econômica (the Brazilian government agency with antitrust decision making authority, or “CADE”) on June 8, 2009. After an analysis by the Economic Policy Bureau of the Ministry of the Treasury (Secretaria de Acompanhamento Econômico, or “SEAE”) and the Economic Law Office of the Ministry of Justice (Secretaria de Direito Econômico), the CADE will determine whether the business combination negatively impacts consumer conditions in the relevant markets in which we and Sadia compete or whether they would negatively affect consumers. On July 7, 2009, we entered into an agreement (Acordo de Preservação da Reversibilidade da Operação) with the CADE, under which we agreed to ensure the reversibility of the business combination until a final decision is made by such authorities. The agreement, among other things, prevents our company and Sadia from integrating their administrative, production and commercial operations. On June 29, 2010, the SEAE published its report on the business combination and recommended to the CADE that the transaction be approved with certain restrictions. The SEAE’s report found significant concentration with a probability of negative competitive effects for certain of the activities of our combined company in our domestic market, including in the slaughter of poultry in the State of Mato Grosso, the slaughter of turkey in the State of Paraná, the sale of fresh ( in natura ) turkey and the sale of a number of processed products, including lasagnas, frozen pizzas, hamburgers, salamis and margarine. The SEAE recommended that the CADE adopt one of two alternatives: a) the license, for at least five years, of one of our major brands ( Sadia or Perdigão ) and the sale of the related assets of production associated with the participation in the market for the products sold under the applicable brand; or b) the sale of the brands Batavo, Rezende , Confiança, Wilson and Escolha Saudável , as well as the margarine brands Doriana, Claybom and Delicata , and the related assets of production associated with the participation in the market for the products sold under those brands. The assets of production to be sold in each case would include manufacturing units (with the related personnel and equipment), slaughterhouses of poultry and pork, and the portfolio of contracts with integrated outgrowers of poultry and hogs. In addition, in each case, the SEAE recommended the sale of our chicken slaughterhouses in the State of Mato Grosso, our turkey slaughterhouses in the State of Paraná, including the related portfolios of integrated outgrowers of chicken and turkey. We have conveyed our belief that there are sufficient technical arguments that can be made to the CADE to demonstrate the merger’s pro-competitive nature and that it will reinforce Brazil’s penetration and competitiveness in the overseas markets. Notwithstanding our arguments, we cannot guarantee that CADE will approve the transaction or that it will not impose any restrictions. If the business combination is approved, it will be retroactive to the date on which the transaction closed; however, if the business combination is not approved, it would be unwound retroactively to the closing date. As a condition to approving the transaction, the CADE may require us to implement one of the alternatives recommended by the SEAE, or it could impose other significant conditions or performance commitments on the combined company, including commitments to divest from other businesses, risks and product lines, trademarks or production facilities. We believe that either of the alternatives recommended by the SEAE would have a material adverse effect on our business, results of operations and prospects, and any other conditions imposed by the CADE could also materially adversely affect our business, results of operations and prospects. 24 On May 10 th , 2011, pursuant to CVM Instruction 358/02 and Paragraph 4 of Article 157 of Law 6404/76, the management of BRF – Brasil Foods S.A. (“BRF” or “Company”) announces to the public that the Federal Government Attorney’s Office at the Administrative Council for Economic Defense has published a report PROCADE 8012.004423/2009-18 (“Report”) on the business combination transaction involving Sadia S.A. (“Sadia”) and Perdigão S.A. (“Perdigão”), previously notified to the market through the Material Fact of May 19 2009, in view of the formation of BRF – Brasil Foods S.A. PROCADE has suggested to the Administrative Council for Economic Defense (CADE) that the transaction be approved, conditional to restrictions, as long as these (i) effectively permit a third economic entity to contrast the marketing power generated by BRF and/or (ii) allow BRF to share with consumers the efficiencies resulting from the transaction. According to the Report, the hypothesis of rejection of the transaction would only arise should no alternative be found that meets the requirements indicated, an outcomeneither considerednorcogitated by the Company, which during the entire process, has been and is, opento a negotiated solution. It should be emphasized that PROCADE’s report is neither final nor binding and is only another supporting document to the final ruling on the transaction to be issued by CADE. Important to note that PROCADE’s opinion is not based on any new fact, but rather on the combination of documents presented up to the present time. BRF reiterates its conviction that technical arguments exist capable of demonstrating to CADE that the transaction is pro-competition, reinforcing the presence and competitiveness of Brazil in the international markets. In light of the absence of relevant entry barriers, the existence of intense rivalry and the creation of substantial synergies and efficiencies to be passed onto the end consumers, BRF remains confident that CADE will approve the transaction. Finally, the company clarifies that it continues to defend its opinion with CADE, in the belief that a solution can be found in the administrative sphere, without however, relinquishing every means of defending its interests. We may not realize the expected benefits of our business combination with Sadia, in the timeframe anticipated or at all, because of integration or other challenges. We are currently in the ongoing process of integrating our business with Sadia, subject to our reversibility agreement. Achieving the expected benefits of the business combination with Sadia depends on the timely and efficient integration of the operations, business cultures, marketing practices, branding and personnel of BRF and Sadia. This integration process is ongoing, and any failure to effectively integrate the two companies or any delay in that integration could increase our costs, adversely affect our margins, adversely affect our financial condition or have other negative consequences. We currently face the following integration challenges, among others: • devising a coherent marketing and branding strategy in our domestic market and our export markets that takes into account the relative strengths of BRF’s and Sadia’s marketing and brands in each of those markets and across their many product lines; • integrating two of the largest customer distribution networks in Brazil, as well as distribution networks in BRF’s and Sadia’s export markets; • integrating the extensive production facilities of BRF and Sadia in several Brazilian states; • the potential loss of key customers of BRF or Sadia, or both; • the potential loss of key officers of BRF or Sadia, or both; • distraction of management from our ongoing operations; 25 • aligning the standards, processes, procedures and controls of BRF and Sadia in the operations of the combined companies; and • increasing the scope, geographic diversity and complexity of our operations. The business combination with Sadia is significantly larger than any other transaction we or Sadia has undertaken in the past, and any combination of the challenges described above could adversely affect our results of operations and prospects and the market price of our common shares or ADRs. Risks Relating to Our Indebtedness We have substantial indebtedness, especially since our business combination with Sadia, and our leverage could negatively affect our ability to refinance our indebtedness and grow our business. At December 31, 2010, our total consolidated debt was R$7,202.9 million, and although our total consolidated debt was 20% lower than our total consolidated debt at December 31, 2009, our outstanding indebtedness remains substantial. A significant portion of our consolidated indebtedness was incurred by Sadia. As of December 31, 2010, Sadia had total debt of R$2,717.6 million, of which 68.1% (R$1,851.4 million) was denominated in Brazilian reais and 31.9% (R$866.2 million) was denominated in foreign currency (primarily U.S. dollars). Our substantial indebtedness could have major consequences for us, including: • requiring that a substantial portion of our cash flows from operations be used for the payment of principal and interest on our debt, reducing the funds available for our operations or other capital needs; • limiting our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate because our available cash flow after paying principal and interest on our debt might not be sufficient to make the capital and other expenditures necessary to address these changes; • increasing our vulnerability to general adverse economic and industry conditions because, during periods in which we experience lower earnings and cash flows, we would be required to devote a proportionally greater amount of our cash flows to paying principal and interest on debt; • limiting our ability to obtain additional financing in the future to fund working capital, capital expenditures, acquisitions and general corporate requirements; • making it difficult for us to refinance our indebtedness or to refinance such indebtedness on terms favorable to us, including with respect to existing accounts receivable securitizations; • placing us at a competitive disadvantage compared to competitors that are relatively less leveraged and that may be better positioned to withstand economic downturns; and • exposing our current and future borrowings made at floating interest rates to increases in interest rates. We have substantial debt that matures in each of the next several years and may not be able to comply with our upcoming payment obligations. As of December 31, 2010, we had R$2,227.7 million of debt that matures in 2011, R$2,030.1 million of debt that matures in 2012, R$661.7 million of debt that matures in 2013, R$195.4 million of debt that matures in 2014 and R$2,088 million of debt that matures in 2015 and thereafter. We may face difficulties in paying that debt as it matures. 26 A substantial portion of our outstanding debt is denominated in foreign currencies, primarily U.S. dollars. As of December 31, 2010, we had R$3,986.9 million of foreign currency debt, including R$691.3 million of short-term foreign currency debt. Our U.S. dollar-denominated debt must be serviced by funds generated from sales by our subsidiaries, the majority of which are not denominated in U.S. dollars. Consequently, when we do not generate sufficient U.S. dollar revenues to cover that debt service, we must use revenues generated in reais or other currencies to service our U.S. dollar-denominated debt. Depreciation in the value of the real or any of the other currencies of the countries in which we operate, compared to the U.S. dollar, could adversely affect our ability to service our debt. Foreign currency hedge agreements may not be effective in covering these currency-related risks. The global stock and credit markets have recently experienced extreme disruption, including severely diminished liquidity, constrained credit availability and extreme volatility in securities prices. The global economic and financial crisis also significantly affected demand in our principal export markets in 2008 and 2009, leading to decreases in our average selling prices. Any future uncertainty in the stock and credit markets could also negatively impact our ability to access additional short-term and long-term financing, which could negatively impact our liquidity and financial condition. If, in future years: • the pressures on credit return as a result of disruptions in the global stock and credit markets, • our operating results worsen significantly, • we are unable to complete any necessary divestitures of non-core assets and our cash flow or capital resources prove inadequate, or • we are unable to refinance any of our debt that becomes due, we could face liquidity problems and may not be able to pay our outstanding debt when due, which could have a material adverse effect on our consolidated business and financial condition. The terms of our indebtedness impose significant operating and financial restrictions on us. The instruments governing our consolidated indebtedness impose significant operating and financial restrictions on us. These restrictions may limit, directly or indirectly, our ability, among other things, to undertake the following actions: • borrow money; • make investments; • sell assets, including capital stock of subsidiaries; • guarantee indebtedness; • enter into agreements that restrict dividends or other distributions from certain subsidiaries; • enter into transactions with affiliates; • create or assume liens; and • engage in mergers or consolidations. Although the covenants to which we are subject have exceptions and qualifications, the breach of any of these covenants could result in a default under the terms of other existing debt obligations. Upon the occurrence of such an event of default, all amounts outstanding under the applicable debt instruments and the debt issued under other debt instruments containing cross-default or cross-acceleration provisions, together with accrued and unpaid interest, if any, might become or be declared immediately due and payable. If such indebtedness were to be accelerated, we may have insufficient funds to repay in full any such indebtedness. In addition, in connection with the entry into new financings or amendments to existing financing arrangements, our subsidiaries’ financial and operational flexibility may be further reduced as a result of more restrictive covenants, requirements for security and other terms. 27 Risks Relating to Brazil Brazilian economic, political and other conditions, and Brazilian government policies or actions in response to these conditions, may negatively affect our business and results of operations. The Brazilian economy has historically been characterized by interventions by the Brazilian government and unstable economic cycles. The Brazilian government has often changed monetary, taxation, credit, tariff and other policies to influence the course of Brazil’s economy. For example, the government’s actions to control inflation have at times involved setting wage and price controls, blocking access to bank accounts, imposing exchange controls and limiting imports into Brazil. We have no control over, and cannot predict, what policies or actions the Brazilian government may take in the future. Our business, results of operations, financial condition and prospects as well as the market prices of our common shares or the ADRs may be adversely affected by, among others, the following factors: • exchange rate movements; • exchange control policies; • expansion or contraction of the Brazilian economy, as measured by rates of growth in GDP; • inflation; • tax policies; • other economic political, diplomatic and social developments in or affecting Brazil; • interest rates; • energy shortages; • liquidity of domestic capital and lending markets; • changes in environmental regulation; and • social and political instability. These factors, as well as uncertainty over whether the Brazilian government may implement changes in policy or regulations relating to these factors, may adversely affect us and our business and financial performance and the market prices of our common shares or the ADRs. Inflation, and government measures to curb inflation, may adversely affect the Brazilian economy, the Brazilian securities market, our business and operations , financial condition, and the market prices of our common shares or the ADRs. Brazil experienced high rates of inflation in the past. According to the General Market Price Index ( Índice Geral de Preços do Mercado ) or “IGP-M,” a general price inflation index, the inflation rates in Brazil were 3.8% in 2006, 7.7% in 2007, 9.8% in 2008, (1.7)% in 2009 and 11.3% in 2010. In addition, according to the IPCA, published by the IBGE, the Brazilian consumer price inflation rates were 3.1% in 2006, 4.5% in 2007, 5.8% in 2008, 4.3% in 2009 and 5.9% in 2010. Increases in certain commodity prices and other factors could cause consumer inflation to deviate from the Brazilian Central Bank’s target for 2011. See “Item 5. Operating and Financial Review and Prospects—A. Operating and Financial Review and Prospects—Principal Factors Affecting Our Results of Operations—Brazilian and Global Economic Conditions” and “—Effects of Exchange Rate Variations and Inflation.” 28 The Brazilian government’s measures to control inflation have often included maintaining a tight monetary policy with high interest rates, thereby restricting availability of credit and reducing economic growth. Inflation, actions to combat inflation and public speculation about possible additional actions have also contributed materially to economic uncertainty in Brazil in the past and to heightened volatility in the Brazilian securities markets. Brazil may experience high levels of inflation in future periods. Periods of higher inflation may slow the rate of growth of the Brazilian economy, which could lead to reduced demand for our products in Brazil and decreased net sales. Inflation also is likely to increase some of our costs and expenses, which we may not be able to pass on to our customers and, as a result, may reduce our profit margins and net income. In addition, high inflation generally leads to higher domestic interest rates, and, as a result, the costs of servicing our debt may increase, resulting in lower net income. Inflation and its effect on domestic interest rates can, in addition, lead to reduced liquidity in the domestic capital and lending markets, which could affect our ability to refinance our indebtedness in those markets and may have an adverse effect on our business, results of operations, financial condition and the market price of our common shares and the ADRs. Exchange rate movements may adversely affect our financial condition and results of operations. The Brazilian currency has been devalued frequently over the past four decades. Throughout this period, the Brazilian government has implemented various economic plans and exchange rate policies, including sudden devaluations, periodic mini-devaluations (during which the frequency of adjustments has ranged from daily to monthly), exchange controls, dual exchange rate markets and a floating exchange rate system. From time to time, there have been significant fluctuations in the exchange rate between the Brazilian currency and the U.S. dollar and other currencies. In 2006 and 2007 the real appreciated 9.5% and 16.3%, respectively, against the U.S. dollar. In 2008, the real depreciated 31.9% against the U.S. dollar. In 2009 and 2010 the real appreciated 25.5% and 4.3%, respectively, against the U.S. dollar. Any appreciation of the real against the U.S. dollar may lead to a deterioration of the country’s current account and the balance of payments, as well as to a dampening of export-driven growth. Our production costs are denominated in reais , but our export sales are mostly denominated in U.S. dollars or euros. Financial revenues generated by exports are reduced when translated to reais in the periods in which the real appreciates in relation to the U.S. dollar. Any such appreciation could reduce the competitiveness of our exports and adversely affect our net sales and our cash flows from exports. Devaluation of the real against the U.S. dollar could create additional inflationary pressures in Brazil by increasing the price of imported products and requiring deflationary government policies. In addition, the prices of soy meal and soybeans, important ingredients of our animal feedstock, are closely linked to the U.S. dollar, and many of the mineral nutrients added to our feedstock must be purchased in U.S. dollars. The price of corn, another important ingredient of our feedstock, is also linked to the U.S. dollar to a lesser degree. In addition to feedstock ingredients, we purchase sausage casings, breeder eggs, packaging and other raw materials, as well as equipment for use in our production facilities, from suppliers located outside Brazil whom we must pay in U.S. dollars or other foreign currencies. When the real depreciates against the U.S. dollar, the cost in reais of our U.S. dollar-linked raw materials and equipment increases, and these increases could materially adversely affect our results of operations. We had total foreign currency-denominated debt obligations in an aggregate amount of R$3,986.9 million at December 31, 2010, representing 55% of our total consolidated indebtedness at that date. A significant portion of our consolidated debt is denominated in foreign currencies because export credit facilities available in foreign currencies often have attractive financing conditions and costs compared to other financing sources. 29 Foreign-currency denominated credit facilities also expose us to a greater degree of foreign exchange risk. We manage a portion of our exchange rate risk through foreign currency swaps and investments, and cash flows from export sales are in U.S. dollars and other foreign currencies, but our foreign currency debt obligations are not completely hedged. At December 31, 2010, our short-term consolidated exchange rate exposure was R$691.3 million of the amount described above. A significant devaluation of the real in relation to the U.S. dollar or other currencies could increase the debt service requirements of our foreign currency-denominated obligations. Fluctuations in interest rates may have an adverse effect on our business, financial condition and the market prices of our common shares or the ADRs. The Central Bank establishes the basic interest rate target for the Brazilian financial system by reference to the level of economic growth of the Brazilian economy, the level of inflation and other economic indicators. The basic interest rate increased in 2003 until June 2003 when the Central Bank began to decrease it, reaching 11.25% in April 2008. In 2008, the Central Bank reversed the trend, increasing the basic interest rate to 13.75%. In 2009, the Central Bank decreased the rate to 8.75% and in 2010 it increased the basic interest rate to 10.75%. At December 31, 2010, approximately 45% of our total liabilities from indebtedness and derivative instruments of R$7,202.9 million was either (1) denominated in (or swapped into) reais and bears interest based on Brazilian floating interest rates, such as the Long-Term Interest Rate ( Taxa de Juros de Longo Prazo ), or “TJLP,” the interest rate used in our financing agreements with Brazilian National Bank for Economic and Social Development ( Banco Nacional de Desenvolvimento Econômico e Social — BNDES), or “BNDES,” and the Interbank Deposit Certificate Rate ( Certificado de Depósito Interbancário), or “CDI” rate, an interbank certificate of deposit rate that applies to our foreign currency swaps and some of our other real -denominated indebtedness, or (2) U.S. dollar-denominated and bears interest based on LIBOR. Any increase in the CDI, TJLP or LIBOR rates may have an adverse impact on our financial expenses and our results of operations. Changes in tax laws may increase our tax burden and, as a result, negatively affect our profitability. The Brazilian government regularly implements changes to tax regimes that may increase our tax burden, as well as our customers. These changes include changes in tax rates and possibly the creation of temporary taxes, that proceeds are intended for purposes established by the government. The Brazilian government has repeatedly proposed tax reform, aimed primarily at simplifying the tax system in Brazil, to avoid internal disputes in the states and municipalities around the country and redistribute the revenues resulting taxes. However, these government proposals may not be approved or turned into laws. The effects of these new proposals for tax reform, as well as any other changes resulting from the enactment of other tax reforms have not been, nor can they be quantified. However, some measures, if enacted, may result in increases in our overall tax burden and harm our financial performance as a whole. 4.2. Comments on expected changes in exposure to risk factors. Currently, the Company does not visualize any changes in the risks mentioned under 4.1, other than those already specified in the descriptions of the principal risks. 4.3. Significant and non-confidential legal, administrative and arbitration proceedings. 30 Tax Cases : 1) Subject: Industrialized Products Tax Credits- IPI- Sadia a) Court: Judiciary- Lower Federal Court Joaçaba/SC b) Level: 1st c) Filing Date: d) d) Parties to the case : Federal Government x Sadia e) Amounts, goods or rights involved: R$ 403,384,280.50 (12.31.2010) Principal facts: Sadia used the IPI tax credit recognized in Ordinary Action No. 93.0017410-0 to offset debts COFINS, PIS and social contribution. The amount of credit used by the company had not yet been definitively quantified, which is why the IRS glossed compensation. In 2007 tax foreclosure was filed against Sadia. In 2010 the tax foreclosure was moved to Brasilia, where it was appended to the main action for implementing the credit award. f) Risk of loss: Possible g) Analysis of impact in the event of loss: In case of the entire credit of Sadia isn´t recognized after closed all instances of litigation, the company will be be compelled to pay debts corresponding tax. h) Amount provisioned, if there is a provision: Not provisioned. See explain notes. 2) Subject: Industrialized Products Tax credit IPI- BRF a) Court: Judiciary b) Level: 2nd c) Filing Date: 02.27.1987 d) Parties to the case: State Government x BRF – Brasil Foods S/A e) Amounts, goods or rights involved: BRF – R$ 797,190,885.05 (12.31.2010) Principal facts : Discusses the compensation of IPI premium credit on exports from 1982. The case became final decision favorable to the BRF. Was initiated liquidation of the sentence and in 2010 the court of 1st instance found to have a zero balance to be settled. In 2010 BRF appealed to Federal Court of Rio Grande do Sul and the decision was revised, keeping part of the credits. In 2011 were submitted requests for clarification regarding the decision. Depending on the decision on the embargo, the discussion will follow to the high courts in Brasilia. f) Risk of loss: Possible g) Analysis of impact in the event of loss: There is no impact, as BRF is the plaintiff. h) Amount provisioned, if there is a provision: Not provisioned. 3) Subject: Tax Violation Notice- Profits Earned Abroad a) Court: Administrative – Administrative Tax Council b) Level: 2nd c) Filing Date: 09.29.2008 d) Parties to the case: Federal Government x BRF – Brasil Foods S/A e) Amounts, goods or rights involved: R$: 156,730,457.95 (12.31.2010) Principal facts: The tax authorities issued this tax violation notive demanding payment of Corporate Income Tax (“IRPJ”) and Social Contribution on Net Profits (“CSLL”) for tr the calendar years 2003 and 2004, increased by default interest and fine crafts (of 75% for 2003 and 150% for 2004). In summary, the tax authorities allege that company should have included in the calculation of Actual Profits and in the Calculation Basis of CSLL the profits earned aborad by the company Perdigão Overseas, with headquarters in the Cayman Islands, in view that the holding Crossban Holdings GMBH with headquarters in Austria is a disregarded entity. In 09.02.09 was issued the first administrative decision dismissing the notice of infraction and thus canceled all the tax requirements. It was then brought to the Appeal Office of the Board of Tax Appeals, to which is awaiting trial. f) Risk of loss: Possible g) Analysis of impact in the event of loss: In case the tax ciolation notice is upheld at administrative level, the discussion may be brought before the judiciary, and only after the case runs its course can it have financial impact. h) Amount provisioned, if there is a provision: Not provisioned. See explain notes. 31 4) Subject: Tax Violation Notice- Singular Fine a) Court: Administrative- Administrative Tax Council b) Level: 2 nd c) Filing Date: 09.28.2009 d) Parties to the case: BRF – Brasil Foods S/A x Federal Government e) Amounts, goods or rights involved: R$ 163,061,358.64 (12.31.2010) f) Principal facts: Concerns the regulatory fine equal to 0.02 per day in arrears up to 1% of gross revenue for the period based on the allegation of failure/delay to deliver the magnetic tape to RFB, in respect to the periods from 2003 to 2005. Challenge dismissed in part. Awaiting trial of the action for trade and resource volunteer. g) Risk of loss: Remote h) Analysis of impact in the event of loss: In case the tax violation is upheld at the administrative level, the discussion may be brought before the judiciary, and only after the case runs it course can it have a financial impact. i) Amount provisioned, if there is a provision: Not provisioned Civil Cases: 1) Subject: Class Action a. Court: Federal District Court for the Southern District of New York in the United States of America b. Level: 1 st c. Filing Date: 2008 d. Parties to the case: Group of investors of Sadia x Sadia and some of their current and former executives e. Amounts, goods or rights involved: AAt the current stage of the case, it is not possible determine the amounts involved. f. Principal facts: The subsidiary Sadia, and some of its current and former executives were named as defendants in five class action lawsuits filed by investors of American Depositary Receipts (“ADRs”) issued by Sadia, purchased between 04.30.08 and 09.26.08 (Class Period). These actions were filed in Federal District Court for the Southern District of New York in the United States of America, seeking a remedy Securities Exchange Act of 1934 for losses on currency exchange derivative contracts during the Class Period. By court order, the five actions were consolidated into one action (Class Action) on behalf of the group of Sadia investors. g. Risk of loss: At the current stage of the process, it is not possible to determine the probability of any loss and the amounts involved and therefore no provision was made. h. Analysis of impact in the event of loss: There is none. i. Amount provisioned, if there is a provision: There is none. 32 4.4. Non-confidential legal, administrative and arbitration proceedings, the plaintiffs in which are administrators, ex-administrators, controllers, ex-controllers or investors. Civil Cases: 1) Matter: Action for damages a) Court: Lower Civil Court of the Judicial District of the City of São Paulo, State of São Paulo b) Level: 1 st c) Filing Date: 01/28/2009 d) Parties to the case: Alexandre Dantas Fronzaglia x HFF Participações S/A e) Amounts, goods or rights involved: At the current stage of the case, it is not possible determine the amounts involved. f) Principal facts: The plaintiff filed an action for damages against HFF (former controlling company of Sadia) for actual damages and lost profits arising from currency derivatives losses and, on the date of the facts, has 14,000 shares PN of Sadia. In February 2010, HFF filed its defense. The Judge in the case started the term for the plaintiff to reply to the defense. The Plaintiff’s reply was filed into the records in May 2010. Currently, we are awaiting notice to HFF that the Reply was filed into the records. g) Risk of loss: Remote h) Analysis of impact in the event of loss: There is none. i) Amount provisioned, if there is a provision: There is none. 4.5. Significant confidential proceedings Not applicable. 4.6. Repetitive or related and non-confidential legal administrative and arbitration proceedings which collectively are deemed significant Subject: Fiscal War a) Court: Administrative/ Judiciary b) Level: Various jurisdications c) Filing Date: Various dates d) Parties to the case: States Governments x BRF or Sadia e) Amounts, goods or rights involved: R$ 1,057,311 f) Principal facts: Fiscal War. Assessment of the State of destination of goods according not accepting the presumed benefit for the credit granted by the State of origin. g) Risk of loss: Possible h) Analysis of impact in the event of loss: Discussion on administrative and judicial spheres, with possible financial impact after the final decisions on each case. i) Amount provisioned, if there is a provision: Not provisioned. 33 Subject: Basic Needs Grocery Package a) Court: Administrative/ Judiciary b) Level: Various jurisdications c) Filing Date: Various dates d) Parties to the case: State Government x BRF- Brasil Foods S/A or Sadia e) Amounts, goods or rights involved: R$ 388,913 f) Principal facts: Failed to expense off ICMS in respect to entry of goods belonging to the basket of basic household goods, the outflow of which occurred with reduction of the calculation basis (expense off proportional to the reduction). g) Risk of loss: Possible h) Analysis of impact in the event of loss: In case there is no success at the administrative level, the dispute may be brought before the judiciary and only after the case runs its course can there be a financial impact. i) Amount provisioned, if there is a provision: Not provisioned. 4.7. Other significant contingencies In the civil and tax area, there is none. As of December 31st, 2010, we are party to 10,508 labor cases, the majority of which are claims arising from divergent interpretations on compliance with legal and regulatory rules on overtime, additional amounts related to the work environment, indirect terminations, illnesses and injuries supposedly incurred at work. Based on past experience and legal counsel, provisions were made for losses in the amount of R$ 101 million, which we believe to be sufficient to cover potential losses. 4.8. Rules of the country of origin and of the country in which the securities are held in custody. Risks Relating to Our Common Shares and the ADRs Holders of ADRs may find it difficult to exercise voting rights at our shareholders’ meetings. Holders of ADRs may exercise voting rights with respect to our common shares represented by ADSs and evidenced by ARSs only in accordance with the deposit agreement governing the ADRs. Holders of ADRs face practical limitations in exercising their voting rights because of the additional steps involved in our communications with ADRs holders. For example, we are required to publish a notice of our shareholders’ meetings in specified newspapers in Brazil. Holders of our common shares are able to exercise their voting rights by attending a shareholders’ meeting in person or voting by proxy. By contrast, holders of ADRs will receive notice of a shareholders’ meeting by mail from the ADR depositary if we give notice to the depositary requesting the depository to do so. To exercise their voting rights, holders of ADRs must instruct the ADR depositary on a timely basis. This voting process necessarily takes longer for holders of ADRs than for holders of our common shares. If the ADR depositary fails to receive timely voting instructions for all or part of the ADRs, the depositary will assume that the holders of those ADRs are instructing it to give a discretionary proxy to a person designated by us to vote their ADRs, except in limited circumstances. 34 Holders of ADRs also may not receive the voting materials in time to instruct the depositary to vote our common shares underlying the ADSs that are evidenced by their ADRs. In addition, the depositary and its agents are not responsible for failing to carry out voting instructions of the holders of ADRs or for the manner of carrying out those voting instructions. Accordingly, holders of ADRs may not be able to exercise voting rights, and they have little, if any, recourse if the common shares underlying the ADSs that are evidenced by their ADRs are not voted as requested. Non-Brazilian holders of ADRs and common shares may face difficulties in protecting their interests because we are subject to different corporate rules and regulations as a Brazilian company and our shareholders may have less extensive rights. Holders of ADRs are not direct shareholders of our company and are unable to enforce the rights of shareholders under our bylaws and the Brazilian Corporation Law. Our corporate affairs are governed by our bylaws and the Brazilian Corporation Law, which differ from the legal principles that would apply if we were incorporated in a jurisdiction in the United States, such as the State of Delaware or New York, or elsewhere outside Brazil. Even if a holder of ADRs surrenders its ADRs and becomes a direct shareholder, its rights as a holder of our common shares under the Brazilian Corporation Law to protect its interests relative to actions by our board of directors or executive officers may be fewer and less well-defined than under the laws of those other jurisdictions. Although insider trading and price manipulation are crimes under Brazilian law, the Brazilian securities markets are subject to different levels of regulations and supervision than the U.S. securities markets or the markets in some other jurisdictions. In addition, rules and policies against self-dealing or for preserving shareholder interests may be less well-defined and enforced in Brazil than in the United States and certain other countries, which may put holders of our common shares and the ADRs at a potential disadvantage. Corporate disclosures also may be less complete or informative than for a public company in the United States or in certain other countries. Non-Brazilian holders of ADRs and common shares may face difficulties in serving process on or enforcing judgments against us and other persons. We are a corporation ( sociedade anônima ) organized under the laws of Brazil, and all of our directors and executive officers and our independent public accountants reside or are based in Brazil. Most of the assets of our company and of these other persons are located in Brazil. As a result, it may not be possible for non-Brazilian holders of ADRs and common shares to effect service of process upon us or these other persons within the United States or other jurisdictions outside Brazil or to enforce against us or these other persons judgments obtained in the United States or other jurisdictions outside Brazil. Because judgments of U.S. courts for civil liabilities based upon the U.S. federal securities laws may only be enforced in Brazil if certain conditions are met, holders may face greater difficulties in protecting their interests in the case of actions by us or our directors or executive officers than would shareholders of a U.S. corporation. 35 Judgments of Brazilian courts with respect to our common shares may be payable only in reais. If proceedings are brought in the courts of Brazil seeking to enforce our obligations in respect of the common shares, we may not be required to discharge our obligations in a currency other than reais . Under Brazilian exchange control limitations, an obligation in Brazil to pay amounts denominated in a currency other than reais may only be satisfied in Brazilian currency at the exchange rate, as determined by the Central Bank, in effect on the date the judgment is obtained, and such amounts are then adjusted to reflect exchange rate variations through the effective payment date. The then prevailing exchange may not afford non-Brazilian investors with full compensation for any claim arising out of or related to our obligations under the common shares or the ADRs. Holders of ADRs and non-Brazilian holders of our common shares may be unable to exercise preemptive rights and tag-along rights with respect to our common shares underlying the ADSs evidenced by their ADRs. Holders of ADRs and non-Brazilian holders of our common shares may be unable to exercise the preemptive rights and tag-along rights relating to our common shares (including common shares underlying the ADSs evidenced by their ADRs) unless a registration statement under the U.S. Securities Act of 1933, as amended, or the “Securities Act,” is effective with respect to those rights or an exemption from the registration requirements of the Securities Act is available. We are not obligated to file a registration statement with respect to the shares relating to these preemptive rights, and we cannot assure you that we will file any such registration statement. Unless we file a registration statement or an exemption from registration is available, a holder may receive only the net proceeds from the sale of his or her preemptive rights or tag-along, or if these rights cannot be sold, they will lapse and the holder will receive no value from them. Provisions in our bylaws may prevent efforts by our shareholders to change our control or management. Our bylaws contain provisions that may discourage, delay or make more difficult a change in control of our company or removal of our directors. Subject to limited exceptions, these provisions require any shareholder that acquires shares representing 20% or more of our share capital to, within 30 days from the date of such acquisition, commence a tender offer with respect to all of our share capital for a price per share equivalent to the greatest of: (1) the economic value of our company, which shall be equivalent to the arithmetic average of the mean points of the economic value ranges obtained in two appraisal reports prepared based on the discounted cash flow method, as long as the variation between these mean points shall not exceed 10%, in which case the economic value shall be determined through arbitration; (2) 135% of the issue price of the shares issued in any capital increase through a public offering that takes place within the 24-month period before the date on which the public offering shall become mandatory, duly adjusted in accordance with the IPCA variation up to the date of payment; and (3) 135% of the unit price of our shares within the 30-day period before the public offering. These provisions of our bylaws may delay, defer or prevent a transaction or a change in control that might otherwise be in the best interests of our shareholders. Holders of ADRs could be subject to Brazilian income tax on capital gains from sales of ADRs. Historically, any capital gain realized on a sale or other disposition of ADRs between non-Brazilian holders outside Brazil was not subject to Brazilian income tax. However, a December 2003 Brazilian law (Law No. 10,833) provides that “the acquirer, individual or legal entity resident or domiciled in Brazil, or the acquirer’s attorney-in-fact, when such acquirer is resident or domiciled abroad, shall be responsible for the retention and payment of the income tax applicable to capital gains earned by the individual or legal entity resident or domiciled abroad who disposes of property located in Brazil.” The Brazilian tax authorities have issued a normative instruction confirming that they intend to assess income tax on capital gains earned by non-Brazilian residents whose assets are located in Brazil. It is unclear whether ADSs representing our common shares and evidenced by ADRs, which are issued by the ADR depositary outside Brazil, will be deemed to be “property located in Brazil” for purposes of this law. Accordingly, we cannot determine whether Brazilian tax authorities will attempt to tax any capital gains arising from the sale or other disposition of the ADRs, even when the transaction is consummated outside Brazil between non-Brazilian residents. 36 Brazilian taxes may apply to a gain realized by a non-Brazilian holder on the disposition of common shares to another non-Brazilian holder. The gain realized by a non-Brazilian holder on the disposition of common shares to another non-Brazilian holder (other than a disposition of shares held pursuant to Resolution No. 2,689, as amended, of the CMN) is generally viewed as being subject to taxation in Brazil. Pursuant to Law No. 10,833/03, Brazilian tax authorities may assess income tax on capital gains earned by non-Brazilian residents in transactions involving assets that are located in Brazil. In this case, the tax rate applicable on the gain would be 15% (or 25% in the case of a non-Brazilian holder organized under the laws of or a resident of a tax haven). For additional discussion of the tax consequences of a disposition of our common shares, see “Item 10. Additional Information––Taxation.” The relative volatility and limited liquidity of the Brazilian securities markets may negatively affect the liquidity and market prices of our common shares and the ADRs. The Brazilian securities markets are substantially smaller, less liquid and more volatile than major securities markets in the United States. The BM&F Bovespa - Securities, Commodities & Futures Exchange, or the “São Paulo Stock Exchange,” had a total market capitalization of R$2,569.41 billion, or U.S.$1,542.08 billion, at December 31, 2010 and an average daily trading volume of R$6.5 billion in 2010. By contrast, the New York Stock Exchange had a market capitalization of U.S.$16.5 trillion at December 31, 2010 (U.S. domestic listed companies) and an average daily trading volume of U.S.$71.2 billion in 2010. The Brazilian securities markets are also characterized by considerable share concentration. The ten largest companies in terms of market capitalization represented approximately 43.42% of the aggregate market capitalization of the São Paulo Stock Exchange at December 31, 2010. In addition, the ten most widely traded stocks in terms of trading volume accounted for approximately 49.8% of all shares traded on the São Paulo Stock Exchange in 2010. These market characteristics may substantially limit the ability of holders of the ADRs to sell common shares underlying ADSs evidenced by ADRs at a price and at a time when they wish to do so and, as a result, could negatively impact the market prices of these securities. Developments and the perception of risks in other countries, especially emerging market countries, may adversely affect the market prices of our common shares and the ADRs. The market for securities issued by Brazilian companies is influenced, to varying degrees, by economic and market conditions in other emerging market countries. Although economic conditions are different in each country, the reaction of investors to developments in one country may cause the capital markets in other countries to fluctuate. Developments or adverse economic conditions in other emerging market countries have at times resulted in significant outflows of funds from, and declines in the amount of foreign currency invested in, Brazil. For example, in 2001, after a prolonged recession, followed by political instability, Argentina announced that it would no longer continue to service its public debt. The economic crisis in Argentina negatively affected, for several years, investors’ perceptions of Brazilian securities. Economic or political crises in Latin America or other emerging markets may significantly affect perceptions of the risk inherent in investing in the region, including Brazil. 37 The Brazilian economy also is affected by international economic and market conditions generally, especially economic and market conditions in the United States. Share prices on the São Paulo Stock Exchange, for example, have historically been sensitive to fluctuations in U.S. interest rates as well as movements of the major U.S. stock indexes. Developments in other countries and securities markets could adversely affect the market prices of our common shares or the ADRs and could also make it more difficult for us to access the capital markets and finance our operations in the future on acceptable terms or at all. We may become a passive foreign investment company, which could result in adverse U.S. tax consequences to U.S. investors. Based on our financial statements, relevant market and shareholder data, and the projected composition of our income and valuation of our assets, including goodwill, we do not believe that we were a passive foreign investment company, or “PFIC,” for U.S. federal income tax purposes for 2009, and we do not expect to be a PFIC for 2010 or in the future, although we can provide no assurances in this regard. If we become a PFIC, U.S. holders of our common shares or ADRs may become subject to increased tax liabilities under U.S. tax laws and regulations and will become subject to burdensome reporting requirements. The determination of whether or not we are a PFIC is made on an annual basis and will depend on the composition of our income and assets from time to time. Specifically, for any taxable year we will be classified as a PFIC for U.S. tax purposes if either (i) 75% or more of our gross income in that taxable year is passive income or (ii) the average percentage of our assets (which includes cash) by value in that taxable year which produce or are held for the production of passive income is at least 50%. The calculation of the value of our assets will be based, in part, on the quarterly market value of our common shares and ADRs, which is subject to change. 38 5. MARKET RISKS 5.1. Description of the principal market risks. In the ordinary course of business, the Company is exposed to market risks related to fluctuations in interest rates, foreign exchange rates and commodity prices. The Company uses instruments of protection to minimize its exposure to these risks, based on the Financial Risk Management Policy (“Risk Policy”) under the management of the Financial Risk Management Committee, Executive Directors and the Board of Directors. The Company has implemented policies and procedures to manage such exposures and may enter into instruments of protection, as long as they are approved by the Board of Directors in order to mitigate the impact of these risks. Such policies and procedures include the monitoring Company’s exposure levels to each market risk, the measuring of each risk includes an analysis based on net accounting exposure and a forecast of future cash flows, in addition to the establishment of limits for decision making and use.All instruments used by the company are intendend to i) protecting the all currency exposure of its debt and cash flow, (ii) exposure to interest rates, and (iii) the exposure of variation in prices of some commodities. The Board of Directors has a fundamental role in the structure of financial risk management as it is responsible for the approval of the Risk Policy and for monitoring the compliance of this policy and checking the framework of the overall limits established. Furthermore, it defines the limits of tolerance to different risks identified as acceptable to the Company on behalf of its shareholders. The Executive Directors are responsible for assessing the positioning of the Company for each identified risk, according to the guidelines issued by the Board of Directors. Moreover, it is responsible for the approval of: (i) the action plans defined for the alignment of tolerance risk set; (ii) performance indicators to be used in risk management; (iii) the overall limits; and (iv) evaluation of suggestions for improvements in the policy. The Financial Risk Management Committee is responsible for implementing the Risk Policy. The Committee oversees the process of risk management, plans and verifies the impact of decisions implemented, evaluates and approves hedge alternatives, tracks and monitors the levels of exposure to risk and the compliance with the policy, monitors the performance of the hedging transactions through reports and evaluates stress scenarios to be applied in transactions, cash flow and indebtedness of the Company in accordance with the established policy. The Risk Policy does not allow management to enter into leveraged derivatives transactions, and determines that hedging transactions are to be limited up to 2.5% of the Company’s shareholders’ equity. The transactions are recorded and updated in the operating system, with proper segregation of duties, and validated by back-office and monitored daily by the treasury department. Considering that the purpose of the transactions is to reduce risks and uncertainties to which the Company is exposed, the results achieved in 2009 were considered satisfactory. As allowed by the CVM Deliberation No. 604/09, the Company applied hedge accounting for its derivative instruments classified as cash flow hedges, as established in its policy of financing risk management. The cash flow hedge is used to protect the exposure over volatility on the cash flow that (i) is related to a specific risk associated with a recognized asset or liability; (ii) a high probable transaction; and (iii) could affect profit and losses. The purpose of the financial policy is to establish a threshold for the use of financial instruments, to protect the assets and liabilities exposed to exchange rate variation and interest, as well as, establish limits to operate with financial institutions. The policy compliance is under financing, administration and information technology directors’ responsibility. Interest rate risks management: 39 Interest rate risk is the risk whereby the Company may incur economic losses dueto adverse changes in interest rates, which may be caused by factors related tocrisis of confidence and / or monetary policy change in domestic and foreignmarkets, etc. This exposure to interest rates risk relates mainly to changes in the market interest rates affecting the Company’s assets and liabilities indexed to LIBOR, TJLP, UMBNDES or to the CDI interest rates in addition to any positions prefixed in any of the indexes above mentioned that may cause unrealized losses and / or realized (early settlement) arising from the determination of fair market value (marking to market). The Company’s Risk Policy does not restrict the exposure to different interest rates and does not establish limits between pre and post fixed rates. The primary objectives of the Risk Policy are to minimize the costs of debt service and optimize income from applications/investments. For that, the Company continually monitors the market interest rate with the purpose of evaluating the eventual necessity of entering into derivative transactions to protect itself against the volatility risk of these rates. These operations are characterized primarily by swap exchange rate contracts, which changes a floating rate to a fixed rate and vice-versa, and which were accounted for using hedge accounting by the Company. The Company seeks to manage a stable relationship with its short and long term debt position, maintaining a higher proportion in the long term. In addition, the Company has floating and fixed interest rate date that in conjunction with the debt positions minimize exposure to risks. The debt is indexed, essentially, to the LIBOR, fixed coupon (R$ and USD), TJLP and UMBNDES rates. The occurrence of adverse changes in the market that results in the increase of LIBOR, also increases the cost of capitalized rate debt and, on the other hand, the cost fixed interest rate debt is reduced. The same consideration is also applicable to TJLP. The Company’s financial assets are principally indexed to the CDI on the domestic market operations and fixed coupon (USD) on the foreign market operations. If an increase in the CDI occurs, the results become favorable while a decrease in the CDI would in unfavorable results. The following table summarizes the changes in interest rates and the impact to the Company: Interest Risk – Pre-fixed Interest Risk – Post-fixed Rate Exposure Variation Impact Rate Exposure Variation Impact CDI Assets + - CDI Assets + + CDI Assets - + CDI Assets - - CDI Liabilities + + CDI Liabilities + - CDI Liabilities - - CDI Liabilities - + Libor/Cupom USD Assets + - TJLP Liabilities + - Libor/Cupom USD Assets - + TJLP Liabilities - + Libor/Cupom USD Liabilities + + Libor Liabilities + - Libor/Cupom USD Liabilities - - Libor Liabilities - + During 2010, the Monetary Policy Committee (COPOM) started a cycle of increasing the basic interest rate raising it from 8.75% per year to 10.75% per year. Thus, the financial income from application subject to the CDI increased. Moreover, with the expectation of maintaining interest in other markets, the LIBOR remained at historically low levels by reducing the financial costs linked to this indicator. In this sense, the results obtained with regard to the objectives proposed by the company as the exposure to interest rates were achieved in fiscal 2010. 40 Exchange risk management Exchange rate risk is the risk that changes in foreign currency exchange rates may cause the Company to incur losses, leading to a reduction in assets or na increase in liabilities. The Company’s primary exposures to foreign currency exchange variations are those of the U.S. dollar, Euro and Sterling Pound against the Real. The objectives of the Company’s Risk Policy are to hedge its exposure to foreign currencies through balancing its non-Real denominated assets against its non-Real denominated liabilities, in order to protect its balance sheet. Therefore, the Company operates in the over-the-counter (SWAP) and future (BM&F) markets. The subsidiary Sadia does not have any open derivative positions Assets and liabilities denominated in foreign currencies are shown below: BR GAAP BR GAAP and IFRS Parent Company Consolidated 12.31.10 12.31.09 01.01.09 12.31.10 12.31.09 01.01.09 Cash, cash equivalent and financial investments 166,961 185,052 11,010 2,493,006 2,133,943 1,205,219 Trade accounts receivable – third parties 65,869 35,577 27,788 951,041 666,310 708,491 Receivables from subsidiaries/ related companies 186,752 717,925 1,238 - - - Contracts of exchange rates (swaps)- nominal value - (78,803) (24,000) - (78,803) 826,450 Contracts for future U.S. dollars – face value 121,336 122,751 - 121,336 122,751 327,529 NDF contracts- face value ** - - - (241,738) (211,268) - Loans and financing (863,737) (1,309,416) (1,078,902) (4,016,076) (4,484,361) (4,072,604) PPE´s designed as accounting hedge 803,955 - - 803,955 - - Other operating assets and liabilities, net * (587,391) (979,784) (743,638) 15,494 (5,091) 154,732 (106,525) (1,306,698) (1,806,504) 127,018 (1,856,519) (850,183) Exposure in foreign currency exchange rate in R$ (106,525) (1,306,698) (1,806,504) 127,018 (1,856,519 ) (850,183) Exposure in foreign currency exchange rate in US$ (63,933) (750,458) (773,001) 76,232 (1,066,230) (363,792) ( (a) The dollar futures contracts ("NDFs") offshore not designated as accounting hedges, impacting the bottom line and not the equity. (b) refers basically to the balance of inventories and suppliers. The Company’s exposure in the amount of US$ 76.232 is within the limit established by the Risk Policy. In addition, the Company’s Risk Policy aims to protect operating income and costs that involved transactions arising from commercial activities, such as estimates of exports and purchases of raw materials. For this, the Company uses protection instruments, approved by the Risk Policy, focusing on the protection of forecasted cash flow denominated in foreign currency. On 31.12.10, the Company had NDF operations, buying options on the dollar ("PUT") amounting to U.S. $ 480.000 and pre-payment of export ("PPE's) amounting to U.S. $ 482.508, designated as hedge accounting effective (unrealized gains or losses deferred in equity until later in the record group operating revenues at its completion). On the same date, the Company held a short position of EUR 187.000 and GBP 43.500. 41 In order to follow the Risk Policy, the Company conducts daily monitoring, through reports issued by the treasury department financial area and validated by the operational support area (back office), of cash-flow needs and foreign exchange exposure. Breakdown of derivative financial instruments: The position of derivatives outstanding as of December 31, 2010, and 2009 is as follows: BR GAAP and IFRS Consolidated 12.31.10 Instrument Subject to hedge Maturity Receivable Payable Reference value (notional) Market value (1) NDF Exchange rate From 01/2011 to 11/2011 R$ (Pre - 9.66%) US$ (EV) 716,466 54,541 NDF Exchange rate From 01/2011 to 11/2011 R$ (Pre - 9.49%) EUR (EV) 416,636 22,974 NDF Exchange rate From 01/2011 to 11/2011 R$ (Pre - 9.40%) GBP (EV) 112,561 7,862 NDF Exchange rate From 01/2011 a 06/2011 R$ (Pre - 8.21%) US$ (EV) 241,738 11,149 NDF Exchange rate 03/2011 US$ (Pre - 0.23%) EUR (EV) 100,260 (1,677) Swap Exchange rate 07/2013 US$ (EV) + 7% R$ (76% of the CDI) 56,112 (756) Swap Exchange rate From 01/2011 to 12/2013 US$ (EV) + LIBOR 3M + 3.83% R$ (97.50% of CDI) 330,750 (42,793) Swap Interest rate From 01/2010 to 08/2013 US$ (EV) + LIBOR 3M + 0.25% US$ (EV) +2.37% 172,230 (3,951) Swap Interest rate 05/2012 US$ (EV) + LIBOR 3M + 3.85% US$ (EV) + 5.78% 62,787 (886) Swap Interest rate From 01/2011 to 08/2013 US$ (EV) + LIBOR 6M + 0.80% US$ (EV) + 3.77% 838,762 (23,780) Swap Interest rate 11/2012 US$ (EV) + LIBOR 12M + 0.71% US$ (EV) + 3.70% 198,025 (6,974) Options Exchange rate 01 and 02/2011 R$ US$ (EV) 85,461 2,068 Options Live cattle From 08 to 11/2011 R$ R$ 44,039 (225) Futures contracts Exchange rate 02/2011 US$ (EV) R$ 121,336 (1,104) Futures contracts Live cattle From 01 to 10/2011 R$ R$ 4,422 (17) BR GAAP and IFRS Consolidated 12.31.09 Instrument Subject to hedge Maturity Receivable Payable Reference value (notional) Market value (1) NDF Exchange rate 06/2010 R$ 8.39% p.y. US$ 786,667 20,918 NDF Exchange rate 06/2010 R$ 6% p.y. US$ 211,268 2,721 Swap Exchange rate From 01/2010 to 07/2013 US$ + 7% 76% of CDI 56,112 279 Swap Exchange rate 09/2011 118.5% of CDI US$ + 83% CDI 86,144 2,465 Swap Exchange rate 12/2011 US$ + LIBOR 3M + 3.83% 97.83% of CDI 330,750 (51,190) Swap Interest rate 08/2012 US$ + LIBOR 3M + 1.76% US$ + 4.74% 146,362 (4,712) Swap Interest rate 08/2013 US$ + LIBOR 6M + 0.70% US$ + 3.77% 838,762 (24,741) Swap Interest rate 12/2012 US$ + LIBOR 12M + 0.71% US$ + 3.69% 198,025 (5,262) Future contract Exchange rate 02/2010 US$ R$ 122,751 20 The Company entered into swap operations, NDF and future contracts with the objective of minimizing the effects of changes in exchange rates and to protect against changes in interest rate variations. 42 The Company believes that the results obtained from these derivative transactions are in line with the Risk Policy adopted by the Company. Credit management The Company is potentially subject to the credit risk related to trade accounts receivable, financial investments and derivative contracts. The Company limits its risk associated with these financial instruments, allocating them to financial institutions selected by the criteria of rating and percentage of maximum concentration by counterparties. The credit risk concentration of accounts receivable is minimized due to the diversification of the customer portfolio and concession of credit to customers with sound financial and operational conditions. The Company does not normally require collateral for credit sales, yet it has a contracted credit insurance policy for specific markets. On December 31, 2010 , the Company maintained financial investments above R$10.000 at the following financial institutions: Santander, Itaú Unibanco, Banco do Brasil, Bradesco, Votorantim, Deutsche Bank, Safra, Credit Suisse, Standard, BTG Pactual, HSBC, Caixa Econômica Federal, Banco do Nordeste and Citibank. The Company also held derivative contracts with the following financial institutions: Santander, Citibank, HSBC, Credit Suisse, Banco do Brasil, Itaú BBA, Rabobank, Merrill Lynch, Votorantim, Bradesco, JP Morgan, Banco Espírito Santo, BNP, Barclays, Pactual and Morgan Stanley. Liquidity risk management Liquidity risk management aims to ensure adequate readily-available resources to meet all Company’s obligations on time and at all times. With this objective, this policy aims to reduce the impacts caused by events which may create material volatility to the Company’s cash flow. The Company has identified market risk factors which are linked to future cash flow and may jeopardize its liquidity. It also calculates the Cash Flow at Risk (“CFAR”) on a twelve-month basis targeting to verify possible cash flow forecast deviations. The Company established a minimum amount of cash and cash equivalents to be considered based on to the average monthly turnover and LTM EBITDA, among other aspects. Derivatives transactions may demand payment of cyclical variations (“deposit margins”). Currently, the Company holds only BM&F operations with daily variations. The control of variations is conducted through the Value at Risk (VAR) methodology, which measures with statistical accuracy of the probable maximum variation to be paid on a 1- to 21-day interval. The Company then assesses such VAR with its policy. With regards to the investments, the Company presents conservative allocation principles focusing on liquidity, diversification (avoiding counterparty concentration) and profitability. The Company’s also considers its refinancing risks. The current leverage profile and debt maturity schedule allow the Company to maintain a satisfactory level of refinancing risks given the credit and capital markets environment and the Company’s operating performance, Given the internal targets, the majority of the Company’s financial debt is allocated in the long term. On December 31, 2010, the long-term debt portion accounted for 69% of total debt, presenting an average term of higher than 3 years. Commodity price risk management In the normal course of its operations, the Company purchases commodities, mainly corn, soymeal and live hog, which are some of the individual components of production cost. Corn and soymeal prices are subject to volatility resulting from weather conditions, crop yield, transportation costs, storage costs, agricultural policy of the government, foreign exchange rates and the prices of these commodities on the international market, among others factors. The prices of hog acquired from third parties are subject to market conditions and are influenced by internal availability and levels of demand in the international market, among other aspects. 43 The Risk Policy establishes limits for hedging the corn and soymeal purchase flow, aiming to diminish the impact of a price increase of these raw materials, with the possibility of using derivative instruments or inventory management for this purpose. Currently the management of inventory levels is used exclusively as a hedging instrument. During 2010, the Company’s management decided to hedge the exposure to live cattle directly linked to the different business categories within the scope of the Beef Division. The following categories are contemplated: (i) forward purchase of cattle, (ii) contracting of own cattle confinement, (iii) contracting of cattle confinement with partnership and (iv) spot purchase of cattle aiming to guarantee the off-season scale of slaughtering. The contracts are recorded at their fair value by means of the financial result, regardless of the expiration month of the contract. The Company held a short position at BM&F of 137 futures contracts on December 31, 2010, maturing in January, February and October 2011, not having contracted this category of derivatives in previous years. Additionally, through the use of options strategies, the company held a short position of 700 lots. 5.2- Description of the policy for management of market risks. Financial Risk Management Policy 44 APPROVED ON 10/27/2011 45 Summary 1. PURPOSE 3 2. VALIDITY 3 3. INITIAL PROVISIONS AND GOVERNANCE 3 Financial Risk Management Committee 4 Duties 4 Board of Directors 4 Board of Directors Finance and Risk Management Committee 4 Executive Board 5 Financial Risk Management Committee 5 Traders 5 Risk Management Area 6 Outside consultant 6 Internal audit 6 Independence 6 4. ELIGIBLE INSTRUMENTS 7 5. Market risk 7 Risk factors 7 Mapped Risk factors 7 Exposure to the Exchange Rate 8 Cash Flow or Type 1 Exposure 8 Risk control policy 8 Balance Sheet or Type 2 Exposure 9 Risk control policy 9 Exposure to Commodities 9 Risk control policy 9 Exposure to Live Cattle [Boi Gordo] 10 Risk Control and Policy 10 Term, Confinement, Calving and Recalving 10 Other risk factors 11 6. PROCEDURES AND LIMITS OF AUTHORITY 11 Change of strategy 11 Use of Limits of Authority 11 46 Limits of Authorities 12 7. GENERAL CONDITIONS 12 Negotiating and Operational Procedures 13 8. HEDGE ACCOUNTING 14 General accounting rule for financial instruments 14 Hedge accounting rules 14 9. REVIEW OF THIS POLICY 15 ATTACHMENTS 16 I. Glossary 16 II. MARKING TO MARKET – MTM CALCULATION METHOD 18 A. Libor FLOW 18 B. LINEAR RATE INTERPOLATION 19 C. CDI* X US DOLLAR Swap 19 47 1. PURPOSE The purpose of this document is to present BRF-Brasil Foods SA (hereinafter referred to as BRF or the Company) financial risk management policies, the main focus of which is the market risk. This policy conforms to the best international practices and also complies with the standards laid down by the regulatory entities in Brazil and abroad, It establishes guidelines and limits to govern the actions of the areas involved in the implementation of hedging transactions, while observing the criteria approved by the Board of Directors. 2. VALIDITY This policy will be valid for a maximum period of two years from the date of its last approval by the Board of Directors. 3. INITIAL PROVISIONS AND GOVERNANCE Briefly, risk management at BRF may be characterized as follows: · Focus: o Market risk. · Basic principles: o Risk management is a process and not an isolated event, and therefore it should involve all areas of the Company; o The implementation of this management should be led by the Board of Directors and by the Executive Board; o Risk management requires the dissemination of a risk awareness and mitigation culture, with emphasis on the routine participation of employees. · Components of the Financial Risk Management Policy: o Definition of the various decision-making levels for the Company's hedging transactions; o Definition of the responsibilities of each hierarchical level and of the respective authorities; o Implementation of the risk management process: risk assessment; control, information, communication and monitoring activities. · Management process: The main steps of the risk management process are listed below: o Analysis of the operating cash flow projections and balance sheet positions; 48 o Evaluation and measurement of the risk factors; o Preliminary analysis of the risk factors and evaluation of mitigation alternatives; o Implementation of mitigation alternatives; o Communication of the strategies implemented; o Control and monitoring in accordance with the Financial Risk Management Policy. · Organization for financial risk management: The risk management process should be conducted by the Financial Risk Management Committee, whose duty is to assess whether the Financial Risk Management Policy is being fully complied with and to propose applicable alternatives. In addition, the Committee has the power to veto proposals for transactions which, at its discretion, are not appropriate for BRF at the time of their evaluation. 3.1 FINANCIAL RISK MANAGEMENT COMMITTEE The Financial Risk Management Committee shall meet on a monthly basis or extraordinarily, when necessary. The Financial Risk Management Committee is a formally constituted body reporting to BRF Executive Board The Financial Risk Management Committee may be strengthened by outside consultants contributing independent opinions about the management of the hedging transactions and an evaluation free of conflicts of interest in the transactions and observance of the limits. 3.2 DUTIES 3.2.1 Board of Directors The Board plays a key role (1) in the development of a solid financial risk management framework, since it is responsible for the approval of the Financial Risk Management Policy drawn up by the Financial Risk Management Committee risk and (2) in monitoring compliance with this policy by checking observance of the overall limits established. 49 3.2.2 Board of Directors Finance and Risk Management Committee The Finance and Risk Management Policy Committee will report directly to the Board of Directors and will play a consultative role in relation to the Financial Risk Management Policy, as well as other strategic guidelines for financial risk management and ongoing monitoring of the performance of the Financial Risk Management Committee. 3.2.3 Executive Board The Board of Executive Directors of BRF will act directly in the management of the financial risk with the following responsibilities: · Evaluate the company's positioning for each identified risk, according to the guidelines and policies issued by the Board of Directors; · Approve the performance indicators to be used in risk management; · Promote the actions for the strengthening and dissemination of a risk management and internal control culture; · Approve proposals for aggregate limits of authority and evaluate suggestions for improvements in the Financial Risk Management Policy; · Approve proposed amendments suggested in the conceptual framework of the financial risk management. 3.2.4 Financial Risk Management Committee The Financial Risk Management Committee is the body of the Executive Board responsible for ensuring the implementation of the Financial Risk Management Policy. The responsibilities of the Financial Risk Management Committee may be described as follows: · Supervise the process of financial risk management at BRF; · Evaluate the Company's positioning for each risk; · Plan and check the impact of the implemented decisions on the Company’s positions; · Monitor and follow up the Company’s levels of exposure to risks and compliance with the Financial Risk Management Policy; · Hold monthly meetings to follow up the performance of the hedging transactions; · Assess stress scenarios applied to Company’s transactions, cash flow projections and indebtedness; · Disseminate a risk management culture across the Company. 50 3.2.5 Traders In terms of market risks, the duties of traders when handling the transactions in compliance with the Company’s Financial Risk Management Policy are: · Carry out the transactions (positions) in accordance with the limits established in this Policy, observing its Limits of Authority (LOA); · Perform the hedging transactions in accordance with the strategy defined by the Committee; · Record and disclose the contracted transactions; · Follow up limits and exposures through reports prepared by the Risk Management area. 3.2.6 Risk Management Area With the support of the Financial Risk Management Policy, the main duty of the Risk Management area will be to track, monitor, assess and report the financial risks incurred by BRF. This involves mainly: · Making a constant critical analysis of the scope of the Financial Risk Management Policy; · Ensuring compliance with exposure, according to the limits laid; · Reporting the Company’s exposures to financial risk factors, ensuring transparency in their disclosure; · Making specific (ad hoc) assessments of the hedging instruments and suggest alternatives; · Modeling and assessing exposures to market risk, pinpointing and informing the magnitude of their potential impacts; · Supplying the Financial Risk Management Committee with information on the Company's exposures in relation to the mapped risk factors and suggest mitigation alternatives. 3.2.7 Outside consultant The Financial Risk Management Committee may rely on the services of an outside consultant, provided on a monthly basis, to monitor the implementation of the Financial Risk Management Policy. One of the important requisites in the engagement of an outside consultant is to ensure that such person is an independent professional. 51 3.2.8 Internal audit This will ensure the governance of the whole financial risk management process in relation to segregation of duties, internal controls, implementation of this policy and reflections on accounting. The internal audit team will have its own schedule and agenda, maintaining its independence, and will have access to Committee meetings. 3.3 INDEPENDENCE In order to segregate duties and ensure the independence of the controls and information, the Risk Management area will report directly to the Vice President for Finance, Administration and IR. If needed and at its discretion, it may assess the CEO directly, 4. ELIGIBLE INSTRUMENTS Derivative instruments eligible for the implementation of hedging transactions are: · Swap contracts (Currencies, Interest Rates and Commodities); · Futures contracts (standardized and OTC, Currencies, Interest Rates and Commodities) such as NDF (Non-Deliverable Forward - OTC), Corn, Soybean, Soybean Meal and Oil (BM&FBovespa & CBOT), among others; and · Long call and put contracts options (Currencies, Interest Rates and Commodities). Short positions in options (puts or calls) are permitted, provided that no net premium is received and that the number of call and put options are equal. Any instrument, transaction, or strategy which, individually or combined, creates any type of additional leverage or contains contractual devices that gives it an additional leverage is strictly barred. Transactions not listed as Eligible Instruments may be executed solely upon the prior approval by the Board of Directors. 5. MARKET RISK Market risk may be defined as the risk posed by price oscillations of the various risk factors identified in the Company’s transaction. The principal methodology used to measure the Market Risk is the C-FaR – Cash Flow at Risk, which seeks to determine the worst result for the cash flow projected based on the risk factors identified. 52 5.1 RISK FACTORS To facilitate understanding the market risk involved in BRF activities, the risk factors mapped in this policy are described below. 5.1.1 Mapped Risk factors · Exchange Rate: This refers to activities tied to the variation of other (non-BRL) currencies. · Commodities: this refers to activities tied to the variation in the price of commodities such as corn, soybean, soybean meal and oil. · Live Cattle [Boi Gordo] : this refers to activities tied to the variation in the price of Live cattle. · Poultry: this refers to activities tied to the variation in the price of in natura birds. · Hogs: this refers to activities tied to the variation in the price of in natura hogs. · Dairy: this refers to activities tied to the variation in the price of milk. · Price index: This refers to activities tied to the variation in the selling price indexes of the products, contemplating the domestic and the international markets. · Interest Rates: this refers to activities tied to the variation in pre-fixed or post-fixed interest rates, in Brazilian reals or other currencies and inflation rates. · Other: Other factors used in the production process. 5.2 EXPOSURE TO THE EXCHANGE RATE This section addresses specifically the exposure to variations in foreign exchange rates (USD/GBP/EUR). The main objectives are: identify the origin of the exposure, define a control policy and establish limits for such exposure. The exposure to foreign exchange rate is derived from the projections of cash flow in foreign currency (type 1) and/or by the balance sheet accounting balances (type 2). 5.2.1 Cash Flow or Type 1 Exposure 5.2.1.1 Risk control policy To mitigate the risks arising from type 1 exposure, specific control risk policies will be adopted according to the origin of the exposure, as defined in the preceding topic. For a better control, two time horizons will be mapped: up to 12 months and over 12 months. 53 · Up to 12 months: o Monthly calculation of the net exposure of the operating cash flow in foreign currency; o Monthly monitoring of the flow of amortizations of non-derivative financial instruments referred to as hedge accounting; o Hedge transactions will be carried out on the net value of monthly foreign exchange exposure and will comply with the limits as established; o In view of the uncertainty in forecasting the amount of cash receipts and payments in foreign currency, a more conservative stance will be adopted in relation to the hedge amount to be contracted through financial derivative instruments, particularly for the longer horizon; o Hedging transactions using derivatives instruments may only be hired for a horizon up to 12 months; except for transactions using options as described in chapter 3, which will be limited to a 6-month horizon. · Over 12 months: o The position of derivative instruments referred to as hedge accounting and its schedule of settlements will be monitored and reported monthly to the Board of Directors. The BOD may establish new criteria and/or limits for such instruments; o Hedge transactions with non-derivative financial instruments may be carried out solely for the operating cash flow, observing the specified limit. Special hedge accounting will be adopted for both time horizons on exposures arising from highly probable future income up to the specific limits defined in this policy. 5.2.2 Balance Sheet or Type 2 Exposure 5.2.2.1 Risk control policy · Monthly calculation of type 2 exposure. 5.3 EXPOSURE TO COMMODITIES This section addresses specifically the exposure to variations in the prices of commodities such as corn, soybean, soybean meal and soybean oil. This exposure, in turn, will be originated by physical buy projections. 54 5.3.1 Risk control policy To mitigate the risks arising from full exposure to variation in prices of commodities, specific risk control policies will be adopted. For exposure arising from the operational flow of the purchase of soybean grain, soybean meal/oil and corn, the following parameters must be observed: · Monthly calculation for the next 12-month horizon of the physical flow exposure; · Hedge operations must be performed for the monthly net exposure volumes (Inventory and Receivables); · Maximum and minimum volumes of the projected grain purchase flow to be hedged should comply with the specified limits; · For projections over 12 months, no hedging transactions will be made for physical purchase flow. 5.4 EXPOSURE TO LIVE CATTLE [BOI GORDO] This section addresses specifically the exposure concerning transactions linked to the Beef Division, whose main risk factor is the price of Live Cattle [Boi Gordo] . The strategies for origination which may be used include: · Forward [A termo] : Buy for future delivery of Live Cattle at a fixed price or a price to be set. · Confinement: Hiring of confinement to finish the animal for the market Lean cattle may be owned by the party or owned by a third party. · Calving and recalving: Acquisition of calves in the pre- or post-weaning period · Spot: Purchase of Live Cattle in the spot market. 5.4.1 Risk Control and Policy 5.4.1.1 Term, Confinement, Calving and Recalving For this strategy, the following definitions apply: · Action and control will be based on exposure in arrobas [15 kg 33 pounds] ; · If there are restrictions as to the liquidity of open futures contracts, the Cattle arrobas bought will have to be spaced out. 55 · The Beef Division and the Financial Management areas will have to make a previous alignment to mitigate the risk of a mismatch in this strategy; · The Beef Division will be responsible for informing the Financial Management area the minimum price of the Live Cattle derivative short sale position to ensure the desired profitability margin. If, during the negotiation of the derivatives, the market price falls below the minimum price level set, there will be a mismatch in this strategy. The Beef Division will then make the decision to change the minimum price or to maintain the mismatch, provided that the limits laid down in this Policy are observed; · Given that there is a seasonality factor in the supply of cattle between months, which may affect the correlation between maturity dates, it is recommended that the futures contract traded be aligned with the scheduled month of slaughtering. In the case of lack of liquidity for a given maturity, a short sale position should be structured using a derivative with adequate liquidity and maturity nearest to the scheduled month of slaughtering; · The Beef Division will be responsible for informing the Financial Management area about the timing of reversing the respective short sale position of the Cattle derivative, while observing the specified limits. 5.5 OTHER RISK FACTORS In the meetings, the Committee will promote the study and evaluation of the Mapped Factors. If deemed necessary, it may include new factors and, in the regular reviews of the Financial Risk Management Policy, it may add details and propose limits and controls. 6. PROCEDURES AND LIMITS OF AUTHORITY Procedures and limits of authorities are defined below for application in case of changes in the market strategies approved by the Financial Risk Management Committee, as well as for the use of the limits of authority established by this Financial Risk Management Policy. 6.1 CHANGE OF STRATEGY As defined in the duties of the Financial Risk Management Committee, this Committee is responsible for approving, within its limits of authority, hedge alternatives in accordance with this Policy. Therefore, if there is any change in the strategy outlined for the current month, the person responsible for the traders involved will inform such change and the corresponding reason to the Coordinator of the Financial Risk Management Committee. The Coordinator shall then inform the Committee members. Lack of response from any signatory member will be construed as approval for the new strategy. 56 For cases requiring higher limits of authority, the item below, 6.2 – Use of Limits of Authority, will apply: 6.2 USE OF LIMITS OF AUTHORITY The flow below shows the procedures to be adopted in such cases: As noted above, the Risk Management area (after informing, or receiving the reason from, the Operational area – 01) has a duty to inform the Financial Risk Management Committee any use which is above (or below) the limit of authority established for the Operational Area – 02. The Committee will request the Operational Area to correct the position or will agree the strategy/position, provided that it is within its own limit of authority, otherwise it will inform the Executive Board – 03. The Executive Board, in the same manner of the Financial Risk Management Committee, will request the Operational Area to correct the position or will agree the strategy/position, provided that it is within its own limit of authority, otherwise it will inform the Board of Directors – 04. The Board of Directors will request the Operational Area to correct the position or will agree the strategy/position. Notes: 57 · The traders must implement immediately any decision from the higher levels. · All decisions and communications should keep all persons in the lower levels informed and necessarily involve the Market Risk Management area; · If the flow described above is not followed, it is the duty of the Risk Management area to inform the higher level immediately. 6.3 LIMITS OF AUTHORITIES In addition to the levels of authority in the preceding item, the following apply: · Make changes the Policy: Board of Directors · Approve eligible instruments: Board of Directors · Define the risk management strategy: Financial Risk Management Committee · Approve alternative hedging transactions: Financial Risk Management Committee · Define hedging instruments: Analysts/traders, from the alternatives approved by the Financial Risk Management Committee; · Perform the transactions: Analyst/operators, provided that observing the limits and guidelines established by the Financial Risk Management Committee. 7. GENERAL CONDITIONS Some relevant remarks are set out below: · Hedging transactions may be performed solely if they do not extrapolate, in the whole, i.e., portfolio transactions (transactions already carried out by the Company’s financial and raw material areas) + new transactions, the specified limits. · The Financial Risk Management Committee shall pay special attention to the total hedging transactions in case the variables are close to any of the limits; · As a result of settlements and maturities of derivatives and non-derivatives contracts in the current month under analysis (intramonth), the minimum limit of that month will not be considered due to the natural adjustments made for adequacy of the limits from one month to the next; · The calculation of exposures must always consider the set of derivatives + underlying asset (Operating Flow or accounting position, both net position); · The basic purpose of the Value at Risk - VaR is to control adjustments. Therefore, solely standard derivatives traded on the Commodities and Futures Exchange (with daily adjustment) and transactions with derivatives that can be settled in advance by a tactic decision of the Financial Risk Management Committee will be considered; 58 · It is important to note that if there are structural factors influencing exposures (e.g. new borrowings, prepayments, changes in raw material purchases and in sales, etc.), the limits may be reviewed to reflect the new reality. 7.1 NEGOTIATING AND OPERATIONAL PROCEDURES This item describes the aspects relating to the negotiating and operational procedures of the transactions that will be performed. · The operational areas must be technically prepared to price the instruments approved by this policy. The pricing models should be duly documented and be made available to the audit area; · The derivatives will be selected within the permitted sets (eligible instruments) that better fit the market conditions (cost) and mitigate exposure. It is the duty of the areas to verify that the transactions are made within fair market parameters (prices). It is recommended that all material (document, spreadsheets, quotes and other) gathered to select the hedging derivative be duly documented and made available at any time to the Audit Area; · All transactions carried out should have its quote easily evidenced based on internal pricing models and using market indicators; · All parameters required for the performance and calculation of the settlement of transactions must be included in the proposals and/or quotations compiled by the company; At the time of selection of the hedging instruments to be used, the areas involved in the performance of the transactions must have the following knowledge: · A methodology for calculation of market value (replacement value); · An understanding the available maturities; · An understanding of the volatility of prices and rates; · A methodology of taxation for the instruments to be used; · Financial Spread (margin) charged by financial institutions for contracting the transaction; · Possibility of daily pricing by the selling financial institution; · An understanding of the documentation and contract applicable to the instrument to be contracted. 59 8. HEDGE ACCOUNTING 8.1 GENERAL ACCOUNTING RULE FOR FINANCIAL INSTRUMENTS As defined in the Accounting Pronouncement Committee - CPC 38 and in the Brazilian Securities Commission - CVM Resolution No. 604, dated November 17, 2009, a financial derivative instrument should be classified as a security held for trading and therefore recorded in the balance sheet as an asset or financial liability at fair value through income, except if the entity designates it as a cover instrument in an effective cover relationship. In this case, the entity must apply optional cover accounting rules (" Hedge Accounting "). 8.2 HEDGE ACCOUNTING RULES For entities that perform cover transactions involving the use of derivative financial instruments to hedge against a specific risk which has been determined and documented (and some non-derivative financial instruments used to hedge the risk of foreign exchange variation), there is the possibility of application of the methodology called hedge accounting. This methodology makes the impacts on the variation of the fair value of derivatives (or other non-derivatives financial instruments) used as hedging instrument be recognized in the result according to the recognition of the item that is the subject matter of the hedge. This methodology therefore ensures that the accounting impacts of the hedging transactions will be the same of the economic impacts, in line with the accrual basis. 9. REVIEW OF THIS POLICY This Financial Risk Management Policy will be reviewed and updated on an ongoing basis every year. Exceptional revisions will be permitted provided that the reasons are compatible with the urgency. These reviews also must necessarily be submitted to BRF Board of Directors, and the Executive Board may also be consulted. 60 ATTACHMENTS I. Glossary Futures markets Originally developed to meet the needs of marketers and agricultural producers to eliminate the uncertainty about the price to be received for certain goods at a future specified date. Futures contracts Traded on Commodities and Futures Exchanges, “futures contracts” are standardized contracts that allow the holder to set a price for a particular asset at a future date. The settlement of such contract is financial: the holder will pay (or receive) the difference between the actual price on the date of expiration of the contract and the contracted price. To minimize the risk of the other party in the transaction, the Exchanges require the deposit of a guarantee margin which is adjusted on daily basis. Derivatives These may be defined as a private contract, the value of which almost entirely derived from the value of some underlying asset, reference rate or pertinent index. The purpose of using these instruments is to manage the financial risk appropriately. OTC (Over-The-Counter) Market This is a contract agreed directly between the parties, in which there is flexibility in relation to maturity, size and settlement. This form of negotiation can present risk for the other party, for not having, in most cases, the deposit of guarantees or daily adjustment. Forward [A Termo] : Similar to the futures contract, but not standardized, i.e., traded in the over-the-counter market and, in most cases, presenting a risk to the other party. Options: There are contracts that give the holder the right to buy (or sell) a particular asset, on (or until) a specified date at a fixed price. Although they are less liquid than futures contracts, the advantage of these instruments is that they do not have daily adjustments – the difference is paid solely only at the closing of the transaction. Swap Swap is a contract to exchange the profitability of Indexers: the holder receives the variation of a particular index, and pays the variation of another index. With this, it expects to obtain a protection against possible differences between the variations of those indexes. 61 NDF – Non-deliverable forward This a forward contract for currencies. Hedge This is the use of financial instruments to reduce the exposure to variation in a particular market. Hedge Accounting This is the description in the Company’s balance sheet of the hedge protecting the exposure of the corresponding account. It also reduces volatility in the financial lines of the balance sheet. VaR Value at Risk, this is an estimate of the maximum expected financial loss on a certain asset or set of assets, under normal market conditions, using statistical models. Stress Testing The stress test aims to quantify the financial loss under abnormal market conditions, i.e., in a scenario which is different from that observed so far. BM & FBOVESPA This is the sole securities, commodities and futures exchange in Brazil. CBOT Owned by the CME Group (Chicago Mercantile Exchange),the CBOT (Chicago Board of Trade) is the largest commodities exchange of the world. 62 II. MARKING TO MARKET – MTM CALCULATION METHOD A. Libor FLOW MTMLibor Notional *(1
